 














































MSMCH Loan No.  11-36846







LOAN AGREEMENT







Dated as of May 20, 2011 Between

BRI 1841 ENERGY PLAZA, LLC,

as Borrower and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,

as Lender













[exhibit103energyplazaiiil002.gif] [exhibit103energyplazaiiil002.gif]




[exhibit103energyplazaiiil004.gif]
[exhibit103energyplazaiiil004.gif][exhibit103energyplazaiiil006.gif]
[exhibit103energyplazaiiil006.gif]

[exhibit103energyplazaiiil008.gif]
[exhibit103energyplazaiiil008.gif][exhibit103energyplazaiiil010.gif]
[exhibit103energyplazaiiil010.gif]-v-







--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of May 20, 2011 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this "Agreement"), between
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, having an address at 1585 Broadway, New York, New York 10036,
Attention: Mr. Stephen Holmes (together with its successors and assigns,
"Lender"), and BRI 1841 ENERGY PLAZA, LLC, a Delaware limited liability company,
having an address at 1140 E. Hallandale Beach Blvd., Hallandale Beach, Florida
33009 (together with its permitted successors and permitted assigns,
"Borrower").

hereof.

All capitalized terms used herein shall have the respective meanings set forth
in Article I







WITNESS




WHEREAS, Borrower desires to obtain the Loan from Lender; and




WHEREAS, Lender is willing to make the Loan to Borrower, subject to and m
accordance with the conditions and terms of this Agreement and the other Loan
Documents.




NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:




ARTICLE I




DEFINITIONS; PRINCIPLES OF CONSTRUCTION




Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided:




"Acceptable  Delaware  LLC"  shall  mean  a limited  liability  company  formed
 under Delaware law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole members of  such  limited   liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.




"Accounts" shall mean an Eligible Account and related subaccounts established by
Lender or Servicer, on behalf of Lender, in the name of Borrower for the benefit
of Lender or Servicer, as applicable, into which all Reserve Funds shall be
deposited and maintained.




"Act" shall have the meaning set forth in Section 3.l.24(u).




"Actual Debt  Service  Coverage  Ratio" means as of the last day of the calendar
 month immediately preceding the applicable date of determination, the quotient
obtained by  dividing

(1) the Adjusted Net Cash Flow by (2) the aggregate actual Debt Service
(excluding Reserve





--------------------------------------------------------------------------------

Funds) projected over the twelve (12) month period subsequent to the date of
calculation. Lender's calculation of the Actual Debt Service Coverage Ratio
shall be conclusive and binding on Borrower absent manifest error.




"Adjusted    Net    Cash    Flow"   means   Underwritten   NOI   less   (a)
normalized   tenant improvement and leasing commission expenditures equal to
$1.00 per  square foot per  annum, and (b) normalized capital improvements
 equal to $0.21 per  square foot per annum.   Lender's calculation  of  Adjusted
 Net  Cash Flow  shall  be  conclusive  and binding  on  Borrower  absent
manifest error.




"Affiliate" shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of, is in control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.




"Affiliated Manager" shall mean any managing agent of the Property in which
Borrower, Guarantor, Sponsor, any SPC Party (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.




"Alteration Threshold" shall mean $545,000.00.




"Annual Budget" shall mean the operating and capital budget for the Property
setting forth Borrower's good faith estimate of Operating Income, Operating
Expenses, and Capital Expenditures for the applicable Fiscal Year.

"Approved Annual Budget" shall have the meaning set forth in Section 4.1.6(e).
"Approved   ID   Provider” shall  mean  each  of  CT  Corporation,   Corporation
  Service

Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management

Company and Lord Securities Corporation; provided, that, (A) the foregoing shall
only be deemed   Approved   ID   Providers   to   the   extent   acceptable   to
  the   Rating   Agencies   and



(B)

Additional national providers of Independent Directors may be deemed added to
the foregoing hereunder to the extent approved in writing by Lender and the
Rating Agencies.




"Approved Substitute Lease" means a bonafide, triple net Lease with a third
party tenant conforming in all respects with the requirements set forth in this
Agreement and providing for minimum base rent at the then applicable market rate
on a per rentable square foot or  as otherwise approved by Lender, standard
common area maintenance, insurance and tax provisions consistent with the Leases
currently in place on the Property and the  standard  form  lease (without any
material changes that are adverse to Borrower) which Lender has approved, a
minimum primary term of five (5) years unless otherwise reasonably approved by
Lender, and being otherwise reasonably acceptable to Lender in all respects. In
order to qualify as  an Approved Substitute Lease, each tenant thereunder shall
have (i) taken occupancy of the demised premises, opened for business and
initiated the payment of normal monthly rental, which payment shall be evidenced
by canceled checks or other documentation reasonably acceptable to Lender, and
(ii) executed and provided to Lender an estoppel certificate on Lender's
standard form and confirming, without limitation, that such tenant is in
occupancy, open for business and paying rent, that the leased space is complete
and acceptable to tenant, that all tenant allowances

or similar  sums have been paid by Borrower,  and that no defaults  are
currently existing with respect to such Lease.




"Assignment     of    Management     Agreement"    shall    mean    that
   certain    Conditional Assignment of Management Agreement and Subordination
of Management Fees dated the date hereof among Borrower, Manager and Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.




"Award" shall mean any compensation paid by any Governmental Authority m
connection with a Condemnation in respect of all or any part of the Property.




"Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy", as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors'
rights.




"Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period:  (i) Taxes and (ii)
Insurance Premiums.




"Borrower" shall mean BRI 1841 Energy Plaza, LLC, a Delaware limited liability
company, together with its permitted successors and permitted assigns.




"Borrower Parties" shall mean Borrower, Guarantor, and each of their respective
Affiliates that has executed any Loan Document.




"Business Day" shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located,  or (iii) the state where the servicing offices of the
Servicer are located.




"Capital Expenditures" for any period shall mean amounts expended for
replacements and alterations to the Property and required to be capitalized
according to GAAP.




"Capital Expenditure Funds" shall have the meaning set forth in Section 6.4.1.




"Capital  Expenditures   Work"  shall mean  any labor performed  or materials
 installed  in connection with any Capital Expenditure.




"Casualty" shall mean  the occurrence of any casualty, damage or mJ ury, by fire
or otherwise, to the Property or any part thereof.




"Casualty Consultant" shall have the meaning set forth in Section 5.3.2(c).
"Casualty Retainage" shall have the meaning set forth in Section 5.3.2(d).
"Closing Date" shall mean the date of funding the Loan.








--------------------------------------------------------------------------------

"Code" shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.




"Condemnation" shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

"Condemnation Payment" shall have the meaning set forth in Section 5.3.1 hereof
"Condemnation Net Proceeds" shall have the meaning set forth in the definition
of "Net

Proceeds."




"Constituent Member" shall have the meaning set forth in Section 3.1.24(w).




"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise.




"CPI" means "The Consumer Price Index (New Series) (Base Period 1982-84=100)
(all items for all urban consumers)" issued by the Bureau of Labor Statistics of
the United States Department of Labor (the "Bureau"). Ifthe CPI ceases to use
the 1982-84 average equaling 100 as the basis of calculation, or if a change is
made in the term, components or number of items contained in said index, or if
the index is altered, modified, converted or revised in any other way, then the
index shall be adjusted to the figure that would have been arrived at had the
change in the manner of computing the index in effect at the date of this
Agreement not been made. Ifat any time during the term of the Loan the CPI shall
no longer be published by the Bureau, then any comparable index issued by the
Bureau or similar agency of the United States issuing similar indices shall be
used in lieu of the CPI.




"DBRS" means DBRS, Inc.




"Debt" shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including the Yield
Maintenance Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Security Instrument, the Environmental Indemnity or any other
Loan Document.




"Debt Service" shall mean, with respect to any particular period of time,
scheduled principal and interest payments under the Note.




"Default" shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.




"Default Rate" shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.





--------------------------------------------------------------------------------

"Defeasance Collateral" shall mean U.S. Obligations, which provide payments (i)
on or prior to, but as close as possible to, the Business Day immediately
preceding all Monthly Payment Dates and other scheduled payment dates, if any,
under the Note after the Defeasance Date and up to and including the Maturity
Date, and (ii) in amounts equal to or greater than the Scheduled Defeasance
Payments relating to such Monthly Payment Dates and other scheduled payment
dates.




"Defeasance Collateral Account" shall have the meaning set forth in Section
2.5.3. "Defeasance Date" shall have the meaning set forth in Section 2.5.
l(a)(i). "Defeasance Event" shall have the meaning set forth in Section
2.5.1(a).  "Disclosure Document" shall have the meaning set forth in Section
9.2(a).

"Eligible Account" shall mean an identifiable account which is separate from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution or (b) a segregated trust account or accounts
maintained with the corporate trust department of a federal or state chartered
depository institution or trust company acting in its fiduciary capacity which,
in the case of a state chartered depository institution or trust company is
subject to regulations substantially similar to 12 C.F.R.

§9.lO(b), having in either case a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.




"Eligible Institution" shall mean a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by S&P, P-1 by Moody's and F-1 by Fitch in the case
of accounts in which funds are held for thirty (30) days or less or, in the case
of Letters of Credit or accounts in which funds are held for more than thirty
(30) days, the long term unsecured  debt obligations of which are rated at least
"A" by Fitch and S&P and "A2" by Moody's.

"Embargoed Person" shall have the meaning set forth in Section 3.1.41 hereof.
"Environmental  Indemnity" shall mean that certain Environmental Indemnity
Agreement

dated as of the date hereof executed by Borrower and Guarantor in connection
with the Loan for

the benefit of Lender.




"Equipment" shall have the meaning set forth in the granting clause of the
Security Instrument.




"Equity Collateral" shall have the meaning set forth in Section 9.4. "ERISA"
shall have the meaning set forth in Section 4.2.11.

"Event of Default" shall have the meaning set forth in Section 10.1.








--------------------------------------------------------------------------------

"Exchange Act" shall have the meaning set forth in Section 9.2(a). "Exchange Act
Filing" shall have the meaning set forth in Section 9.l (c). "Exculpated
Parties" shall have the meaning set forth in Section 11.22. "Extraordinary
Expense" shall have the meaning set forth in Section 4.1.6(e).

"Fiscal Year" shall mean each twelve month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.




"Fitch" shall mean Fitch, Inc.




"GAAP" shall mean generally accepted accounting principles set forth in the
 opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.




"Governmental Authority" shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.




"Guarantor" shall mean ARIEL BENTATA, an individual.




"Guaranty" shall mean that certain Guaranty of Recourse Obligations  of Borrower
 of even date herewith from Guarantor for the benefit of Lender.




"Improvements" shall have the meaning set forth in the granting clause of the
Security Instrument.




"Indebtedness" shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.




"Indemnified Liabilities" shall have the meaning set forth in Section 11.13(b).
"Independent Director" shall have the meaning set forth in Section 3.l .24(v).





--------------------------------------------------------------------------------

"Insurance Funds" shall have the meaning set forth in Section 6.3.1. "Insurance
Premiums" shall have the meaning set forth in Section 5.1. l(b). "Interest Rate"
shall mean a rate per annum equal to 5.30%.

"Lease" shall mean any lease, sublease or subsublease,  letting,  license,
 concession  or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.




"Lease Termination Fee" shall have the meaning set forth in Section 6.6.1.



"Lease Termination Rollover Funds" shall have the meaning set forth in Section
6.6.1. "Legal    Requirements"

shall  mean   all   federal,   state,   county,  municipal   and  other

governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.




"Lender" shall mean Morgan Stanley Mortgage Capital Holdings LLC, a New York
limited liability company, together with its successors and assigns.




"Lender Indemnitees" shall have the meaning set forth in Section 11.13(b).




"Letter of Credit" shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in New York, New York, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Lender shall have the right immediately to
draw down the same in full and hold the proceeds of such draw in accordance with
the applicable provisions hereof.




"Liabilities" shall have the meaning set forth in Section 9.2(b). "Licenses"
shall have the meaning set forth in Section 3.1.18 hereof.







--------------------------------------------------------------------------------

"Lien" shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
or any agreement to enter into or create any of the foregoing, on or affecting
the Property or any portion thereof or any direct or indirect interest in
Borrower, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic's, material men’s and other similar liens and encumbrances.




"LLC Agreement" shall have the meaning set forth in Section 3.l.24(u) hereof.




"Loan" shall mean the loan in the original principal amount of TEN MILLION NINE
HUNDRED  THOUSAND  AND N0/100  DOLLARS  ($10,900,000.00)  made by Lender  to

Borrower pursuant to this Agreement.




"Loan Bifurcation" shall have the meaning set forth in Section 9. l(b)(iv).




"Loan Documents" shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Guaranty, the Assignment
of Management Agreement and any other document pertaining to the Property as
well as all other documents now or hereafter executed and/or delivered in
connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.




"Losses" shall mean liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel related thereto).




"Major Lease" shall mean (i) any Lease which, individually or when aggregated
with all other Leases at the Property with the same Tenant or its Affiliate,
either (A) accounts for ten percent (10%) or more of the Property's aggregate
Adjusted Net Cash Flow, or (B) demises 17,983 square feet or more of the
Property's gross leasable area, (ii) any Lease which contains any option, offer,
right of first refusal or other similar entitlement to acquire all or any
portion of the Property (which such rights shall be deemed to be exclusive of
any rights under any Lease to extend the term thereof or to lease additional
space at the Property), or (iii) any instrument guaranteeing or providing credit
support for any Lease meeting the requirements of (i) or (ii) above.




"Management Agreement" shall mean the management agreement entered into by and
between Borrower and the Manager, pursuant to which the Manager is to provide
management and other services with respect to the Property.




"Manager" shall mean BEACON REAL ESTATE SERVICES LLC, a Florida limited
liability company, or any other manager approved in accordance with the terms
and conditions of the Loan Documents.




"Material Adverse Effect" shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor, Sponsor or the
Property, (iii) the enforceability, validity, perfection or





--------------------------------------------------------------------------------

priority of the lien of the Security Instrument or the other Loan Documents, or
(iv) the ability of Borrower to perform its obligations under the Security
Instrument or the other Loan Documents.




"Material Agreements" means each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (i) there is an obligation of Borrower to pay more
than $50,000.00 per annum; or (ii) the term thereof extends beyond one year
(unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind).




"Maturity Date" shall mean June 10, 2021, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.




"Maximum Legal Rate" shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.




"Member" shall have the meaning set forth in Section 3.1.24(u). "Mezzanine
Borrower" shall have the meaning set forth in Section 9.4. "Mezzanine Option"
shall have the meaning set forth in Section 9.4.

"Minimum  Disbursement   Amount"  shall  mean  Twenty-Five  Thousand  and
 No/100 Dollars ($25,000).




"Monthly  Debt  Service Payment  Amount" shall mean a constant monthly payment
of

$60,528.21.




"Monthly  Payment  Date"  shall mean  the tenth  (10th)  day of every  calendar
 month occurring during the term of the Loan.




"Moody's" shall mean Moody's Investors Service, Inc. "Morgan Stanley" shall mean
MSMCH and its Affiliates.

"Morgan Stanley Group" shall have the meaning set forth in Section 9.2(b).
"MSMCH" shall mean Morgan Stanley Mortgage Capital Holdings LLC.

"Net Proceeds" shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys' fees), if
any, in collecting such insurance proceeds, or

(ii)

the net amount of the Award, after deduction of reasonable costs and expenses
(including,

(ii)







--------------------------------------------------------------------------------

but not limited to, reasonable attorneys' fees), if any, in collecting such
Award ("Condemnation Net Proceeds").




"Net Proceeds Deficiency" shall have the meaning set forth in Section 5.3.2(f).
"Note" shall have the meaning set forth in Section 2.1.3.

"Notice" shall have the meaning set forth in Section 11.6. "OFAC" shall have the
meaning set forth in Section 3.1.41.

"Officer's Certificate" shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.




"Operating Expenses" means all expenses, computed in accordance with generally
accepted accounting principles or other sound and prudent accounting principles
approved by Lender, of whatever kind and from whatever source, relating to the
ownership, operation, repair, maintenance and management of the Property that
are incurred on a regular monthly or other periodic basis, including, without
limitation (and without duplication), Taxes, Insurance Premiums, management fees
(whether or not actually paid) equal to the greater of the actual management
fees and four percent (4%) of annual Operating Income, costs attributable to the
ordinary operation, repair and maintenance of the systems for heating,
ventilation and air conditioning, advertising expenses, license fees, utilities,
payroll and related taxes, computer processing charges, operating equipment or
other lease payments as approved by Lender, ground lease payments, bond
assessments and other similar costs, in each instance, actually paid for by
Borrower. Operating Expenses shall not include Debt Service, capital
expenditures, tenant improvement costs, leasing commissions, or other expenses
which are paid from escrows required by the Loan Documents, any payment or
expense for which Borrower was or is to be reimbursed from proceeds of the loan
or insurance or by any third party, federal, state or local income taxes, any
non-cash charges such as depreciation and amortization, and any item of expense
otherwise includable in Operating Expenses which is paid directly by any Tenant
except real estate taxes paid directly to any taxing authority by any tenant.
Lender's calculation of Operating Expenses shall be conclusive and binding on
Borrower absent manifest error.




"Operating Income" means all revenue derived from the ownership and operation of
the Property from whatever source, including, without limitation, rental income
reflected in a current rent roll for all Tenants paying rent and in actual
physical occupancy of their respective space demised pursuant to Leases which
are in full force and effect (whether denominated as basic rent, additional
rent, escalation payments, electrical payments or otherwise), common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries, other required pass-throughs, business interruption, rent
loss or other similar insurance proceeds and  other miscellaneous income.
Operating Income shall not include insurance proceeds (other than proceeds of
rent loss, business interruption or other similar insurance allocable to the
applicable period), condemnation proceeds (other than condemnation proceeds
arising from a temporary taking or the use and occupancy of all or part of the
applicable Property allocable to the applicable period), proceeds of any
financing, proceeds of any sale, exchange or transfer of the Property or any
part thereof or interest therein, capital





--------------------------------------------------------------------------------

contributions or loans to Borrower or an Affiliate of Borrower, any item of
income otherwise includable in Operating Income but paid directly by any Tenant
to a Person other than Borrower, any other extraordinary, non-recurring
revenues, payments paid by or on behalf of any Tenant under a Lease which is the
subject of any proceeding or action relating to its bankruptcy, reorganization
or other arrangement pursuant to the Bankruptcy Code or any similar federal or
state law or which has been adjudicated a bankrupt or insolvent unless such
Lease has been affirmed by the trustee in such proceeding or action pursuant to
a final, non-appealable order of a court of competent jurisdiction, payments
paid by or on behalf of any Tenant under a Lease the demised premises of which
are not occupied either by such Tenant or by a sublessee thereof, payments paid
by or on behalf of any Tenant under a Lease in whole or partial consideration
for the termination of any Lease, sales tax rebates from any Governmental
Authority, sales, use and occupancy taxes on receipts required to be accounted
for by Borrower to any Governmental Authority, refunds and uncollectible
accounts, interest income from any source other than the Reserve Funds required
pursuant to this Agreement or the other Loan Documents, unforfeited security
deposits, utility and other similar deposits, income from Tenants not paying
rent or any disbursements to Borrower from the Reserve Funds. Lender's
calculation of Operating Income shall be conclusive and binding on Borrower
absent manifest error.




"Other Charges" shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.




"Otherwise Rated Insurer" shall have the meaning set forth in Section 5.1.2.




"Participant" shall mean any Person that has purchased a participation in this
Loan Agreement pursuant to Section 11.27.




"Patriot Act" shall have the meaning set forth in Section 3.1.42.




"Permitted Encumbrances" shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (iv) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender's sole discretion.




"Permitted Equipment  Leases" shall mean equipment leases or other similar
instruments entered into with respect to the Equipment and/or the Personal
Property provided,  that, in each case, such equipment leases or similar
instruments (i) are entered into on  commercially reasonable terms and
conditions in the ordinary course of Borrower's business,  (ii) relate to
Equipment and/or Personal Property which is (A) used in connection with the
 operation and maintenance of the Property in the ordinary course of Borrower's
 business  and (B) readily replaceable without material interference or
interruption to the operation of  the Property, and

(iii)

have annual payments not exceeding $50,000.00 in the aggregate.




"Permitted Mezzanine Loan" shall have the meaning set forth in Section 8.3.
"Permitted Prepayment Date" shall have the meaning set forth in Section 2.4.1.








--------------------------------------------------------------------------------

"Permitted Transfer Date" shall have the meaning set forth in Section 8.1.




"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.




"Petroleum Club Settlement Agreement" shall mean that certain Letter Agreement
dated May 10, 2011, between San Antonio Petroleum Club, Inc., as tenant, and
Cameron Phineas Energy Plaza San Antonio, L.P., as landlord, as amended by that
certain Amendment to Letter Agreement dated May 19, 2011.




"Petroleum Club Escrow Agreement" shall mean that certain Petroleum Club Work
 and Joint Escrow Agreement dated the date hereof, among Cameron Phineas Energy
Plaza  San Antonio, L.P., a Texas limited partnership, as seller, and Borrower,
as purchaser, and  Chicago Title Insurance Company, as escrow agent.




"Petroleum   Club  HV AC   Work"  shall  mean  the  installation  of  the  HVAC
  system contemplated by the Petroleum Club Settlement Agreement.




"Petroleum Club Obligations" shall mean (i) the obligations of Cameron Phineas
Energy Plaza San Antonio, L.P., as landlord, as set forth in the Petroleum Club
Settlement Agreement, including without limitation the Petroleum Club HVAC Work,
and (ii) the obligations of Cameron Phineas Energy Plaza San Antonio, L.P., as
seller, as set forth in the Petroleum Club Escrow Agreement.




"Petroleum Club Reserve Funds" shall have the meaning set forth in Section
6.11.1. "Policies" shall have the meaning specified in Section 5.1.l(b).

"Prepayment Date" shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.




"Property" shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, all as more particularly described in the Granting Clauses of the
Security Instrument.




"Property Sale" shall have the meaning set forth in Article VIII hereof.




"Qualified Manager" shall mean a reputable and experienced professional
management organization approved by Lender.




"Rating Agencies" shall mean each of S&P, Moody's, Fitch, DBRS, Real Point, and
any other nationally-recognized statistical rating agency designated by Lender
(and any successor to any of the foregoing); provided, that, the foregoing shall
only be deemed to be included within the definition of "Rating Agencies"
hereunder to the extent that the same have rated (or are reasonably anticipated
by Lender to rate) the Securities.





--------------------------------------------------------------------------------

"Real Point" shall mean Real Point LLC, a Pennsylvania limited liability
company. "Registration Statement" shall have the meaning set forth in Section
9.2(b).

"Regulation AB" shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.




"Related Loan" shall mean a loan made to an Affiliate of Borrower or secured by
a Related Property, that is included in a Securitization with the Loan.




"Related Property" shall mean a parcel of real property, together with
improvements thereon and personal  property related  thereto, that is "related",
within the meaning of the definition of Significant Obligor, to the Property.




"Release Date" shall mean the earlier to occur of (i) the fourth (4th)
anniversary of the Closing Date and (ii) the date that is two (2) years from the
"startup day" (within the meaning of Section 860G(a)(9) of the Code) of the
REMIC Trust established in connection with the last Securitization involving any
portion of this Loan.




"REMIC Requirements" shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, any constraints, rules and/or
other regulations and/or requirements relating to the servicing, modification
and/or other similar matters with respect to the Loan (or any portion thereof
and/or interest therein)).




"REMIC Trust" shall mean a "real estate mortgage  investment conduit"  within
the meaning of Section 860D of the Code that holds the Note.




"Relevant Sections" shall have the meaning set forth in Section 9.2(b). "Rent
Deficiency" shall have the meaning set forth in Section 6.6.2.

"Rents" shall mean all rents, moneys payable as damages or in lieu of rent,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Property.




"Replacement Lease" shall have the meaning set forth in Section 6.6.2. "Required
Repair Funds" shall have the meaning set forth in Section 6.1.1. "Required
Repairs" shall have the meaning set forth in Section 6.1.1.

"Reserve Funds" shall mean, collectively, Capital Expenditure Funds, the
Insurance Funds, the Tax Funds, the Required Repair Funds, the Rollover Funds,
the Sommer/Cain Free Rent Reserve Funds, the Petroleum Club Reserve Funds and
the Lease Termination Rollover Funds.








--------------------------------------------------------------------------------

"Restoration" shall have the meaning set forth in Section 5.2.1. "Restoration
Threshold" shall mean $654,000.00.

"Restricted Party" shall mean Borrower, Guarantor, Sponsor, any SPC Party (if
any), any Affiliated Manager, or any shareholder, partner, member or non-member
manager, or any direct or indirect legal or beneficial owner of Borrower,
Guarantor, Sponsor, any SPC Party (if any), any Affiliated Manager or any
non-member manager.




"Rollover Funds" shall have the meaning set forth in Section 6.5.1.




"S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.




"Sale or Pledge" shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) of a legal or beneficial interest.




"Scheduled   Defeasance    Payments"   shall  mean   scheduled  payments   of
 interest   and principal under the Note for all Monthly Payment Dates occurring
after the Defeasance Date and up to and including the Maturity Date (including
the outstanding principal balance on the Note as of the Maturity Date), and all
payments required after the Defeasance Date, if any,  under the Loan Documents
for servicing fees and other similar charges.




"Secondary Market Transaction" shall have the meaning set forth in Section
9.l(a).  "Securities" shall have the meaning set forth in Section 9.l(a).

"Securities Act" shall have the meaning set forth in Section 9.2(a).
"Securitization" shall have the meaning set forth in Section 9. l(a).

"Security Agreement" shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender originating commercial loans for
securitization similar to the Loan pursuant to which Borrower grants Lender a
perfected, first priority security interest in the Defeasance Collateral Account
and the Defeasance Collateral.




"Security Instrument" shall mean that certain first priority Deed of Trust,
Assignment of Leases and Rents and Security Agreement, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.




"Servicer" shall have the meaning set forth in Section 11.24.




"Servicing Agreement" shall have the meaning set forth in Section 11.24.
"Severed Loan Documents" shall have the meaning set forth in Section 10.2(c).





--------------------------------------------------------------------------------

"Short Interest" shall have the meaning set forth in Section 2.4.1 hereof.




"Significant Obligor" shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.




"Sommer/Cain    Free    Rent    Reserve    Funds"   shall   have   the   meanmg
  set   forth   m Section 6.10.1.




"Sommer/Cain Lease" shall mean that certain Lease dated January 1, 2006 (as
amended), between Richard H. Sommer and David Cain, individuals, as tenant,  and
State of Wisconsin Investment Board, as landlord, as amended by the First
Amendment to Lease dated March 10, 2011 between Richard H. Sommer and David
Cain, individuals, as tenant, and Cameron Phineas Energy Plaza San Antonio,
L.P., successor in interest to State of Wisconsin Investment Board, as landlord.




"SPC Party" shall have the meaning set forth in Section 3.1.24(t). "Special
Member" shall have the meaning set forth in Section 3.1.24(u).

"Sponsor" shall mean ARIEL BENTATA, an individual, and  BEACON INVESTMENT
PROPERTIES LLC, a Florida limited liability company.




"State" shall mean the State or Commonwealth in which the Property or any part
thereof is located.




"Successor Borrower" shall have the meaning set forth in Section 2.5.4.




"Survey" shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.




"Tax Funds" shall have the meaning set forth in Section 6.2.1.




"Taxes" shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.




"Tenant" shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.




"Term Sheet" shall mean that certain term sheet between Ariel Bentata and
 Morgan Stanley Mortgage Capital Holdings LLC, dated March 31, 2011.




"Termination Space" shall have the meaning set forth in Section 6.6.1.








--------------------------------------------------------------------------------

"Title Insurance Policy" shall mean a TLTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the lien of the Security Instrument.




"TLTA" shall mean Texas Land Title Association, or any successor thereto.




"Treasury Rate" shall mean, as of the Maturity Date, the yield, calculated by
Lender by linear interpolation (rounded to the nearest one-thousandth of one
percent (i.e., 0.001%) of the yields of non-inflation adjusted noncallable
United States Treasury obligations with terms (one longer and one shorter) most
nearly approximating the period from such date of determination to the Maturity
Date, as determined by Lender on the basis of Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading U.S. Governmental
Security/Treasury Constant Maturities, or another recognized source of financial
market information selected by Lender. Lender's determination of the Treasury
Rate shall be final absent manifest error.




"Trustee" shall mean any trustee holding the Loan in a Securitization.




"UCC" or "Uniform Commercial Code" shall mean the Uniform Commercial Code as in
effect in the State.




"Underwriter Group" shall have the meaning set forth in Section 9.2(b).




"Underwritten NOi" means Underwritten Operating Income less Underwritten
 Operating Expenses. Lender's calculation of Underwritten NOi shall be
conclusive and binding on Borrower absent manifest error.




"Underwritten Operating Expenses" means projected annualized Operating Expenses
based on a trailing twelve (12) month period adjusted upwards (but not
downwards) by CPI and anticipated increases in Operating Expenses. Lender's
calculation of Underwritten Operating Expenses shall be conclusive and binding
on Borrower absent manifest error.




"Underwritten Operating Income" means projected annualized Operating Income
based on the most recent rent roll and such other information as is required to
be delivered by Borrower pursuant to Section 4.1.6 hereof excluding rent
relating to tenants under Leases (pursuant to the most recent rent roll) which
is more than thirty (30) days delinquent as reasonably adjusted by Lender to
take into account, a vacancy factor equal to the greater of (a) an imputed
vacancy rate of 16.6%, (b) market vacancies for the market in which the Property
is located, and (c) the actual vacancy rate at the Property. Lender's
calculation of Underwritten Operating Income shall be conclusive and binding on
Borrower absent manifest error.




"Updated Information" shall have the meaning set forth in Section 9.l(b)(i).




"U.S. Obligations" shall mean (i) direct obligations of the United States of
America for the payment of which its full faith and credit is pledged and which
are not subject to prepayment, call or early redemption, (ii) other non-callable
"government securities" as defined in Treasury Regulations Section
l.860G-2(a)(8)(i), as amended which (a) will not result in a reduction,
downgrade or withdrawal of the ratings for the Certificates or any class thereof
issued in connection with a Securitization, (b) are then  outstanding and (c)
are then being  generally




--------------------------------------------------------------------------------

accepted by the Rating Agencies without any reduction, downgrade or withdrawal
of the ratings for the Certificates or any class thereof issued in connection
with a Securitization or (iii) other non-callable instruments, which (w) if a
Securitization has occurred, will not cause the REMIC Trust formed pursuant to
such Securitization to fail to maintain its status as a  "real  estate mortgage
investment conduit" within the meaning of Section 860D of the Code, (x) will
 not result in a reduction, downgrade or withdrawal of the ratings for the
Certificates or any class thereof issued in connection with a Certificate, (y)
are then outstanding and (z) are then being generally accepted by the Rating
Agencies without any reduction, downgrade or withdrawal of the ratings for the
Certificates or any class thereof issued in connection with a Securitization.




"Yield  Maintenance   Premium"  shall mean  an amount  equal to the greater  of:
  (i) one percent (1%) of the principal amount of the Loan being prepaid or (ii)
the present value as of the Prepayment Date of the Calculated Payments from the
Prepayment  Date through the  Maturity Date determined by discounting such
payments at the Discount Rate. As used in this definition, the term "Prepayment
Date" shall mean the date on which prepayment is made. As used in this
definition, the term "Calculated Payments" shall mean the monthly payments of
 interest only which would be due based on the principal amount of the Loan
being prepaid on the Prepayment Date and assuming an interest rate per annum
equal to the difference (if such difference is greater than zero) between (y)
the Interest Rate and (z) the Yield Maintenance  Treasury Rate. As used in this
 definition,  the  term  "Discount  Rate"  shall  mean  the  rate  which,  when
 compounded monthly,  is  equivalent   to   the   Yield   Maintenance   Treasury
   Rate, when compounded semi-annually.  As used  in this definition, the term
 "Yield  Maintenance Treasury  Rate" shall mean the yield calculated by Lender
by the linear interpolation of the yields, as reported in the Federal   Reserve
  Statistical   Release   H.15-Selected Interest  Rates  under  the  heading
 U.S. Government  Securities/Treasury    Constant   Maturities   for   the
  week   ending   prior   to   the Prepayment  Date, of U.S.  Treasury Constant
Maturities with maturity dates (one longer or one shorter) most nearly
 approximating the Maturity Date.  In the event Release H.15 is no longer
published,  Lender  shall  select  a  comparable  publication  to  determine
 the  Yield  Maintenance Treasury  Rate.  In  no event, however, shall Lender be
 required  to reinvest  any prepayment proceeds in U.S. Treasury obligations or
otherwise.




Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document to any
Loan Document shall be deemed to include references to such documents as the
same may hereafter be amended, modified, supplemented, extended, replaced and/or
restated from time to  time (and, in the case of any note or other instrument,
to  any instrument issued in substitution therefor). Unless otherwise specified,
the words "hereof," "herein," and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.








--------------------------------------------------------------------------------

ARTICLE II THE LOAN

Section 2.1

The Loan.




2.1.1

Agreement  to   Lend   and  Borrow.    Subject  to  and  upon  the  terms  and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall  accept the Loan from Lender on the Closing Date.




2.1.2

Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.




2.1.3

The Note.  The Loan shall be evidenced by that certain Promissory Note of even
date herewith, in the stated principal amount of TEN MILLION NINE HUNDRED
THOUSAND AND N0/100 DOLLARS ($10,900,000.00) executed by Borrower and payable to
the order of Lender in evidence of the Loan (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, the "Note") and shall be repaid in accordance with the terms of this
Agreement and the Note.




2.1.4

Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay and
discharge any existing loans relating to the Property, (ii) pay all past due
Basic Carrying Costs, if any, in respect of the Property, (iii) deposit the
Reserve Funds, (iv) pay costs  and  expenses incurred in connection with the
closing of the Loan, as approved by Lender, (v) fund any working capital
requirements of the Property, as approved by Lender and (vi) retain the balance,
if any.




Section 2.2

Interest Rate.




2.2.1

Interest Rate. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.




2.2.2

Intentionally  Omitted.




2.2.3

Default Rate. In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest in respect of the Loan,
shall accrue interest  at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein.




2.2.4

Interest Calculation. Interest on the outstanding principal balance of the Loan
shall be calculated by multiplying (a) the actual number of days elapsed in the
period for which the calculation is being made by (b) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate or the Default
Rate, as then applicable, expressed as an annual rate divided by 360) by (c) the
outstanding principal balance. The accrual  period  for calculating interest due
on each Monthly Payment Date shall be the tenth (10th) day of the immediately
preceding calendar month through and including the ninth (9th) day of the
calendar day in which the Monthly Payment Date falls.

2.2.1




--------------------------------------------------------------------------------

2.2.5 Usury Savings. This Agreement and the other Loan  Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.




Section 2.3

Loan Payments.




2.3.1

Payment Before Maturity Date. Borrower shall make a payment to Lender of
interest only on the Closing Date for the period from the Closing Date through
and including:

(a) the ninth (9th) day of the calendar month in which the Closing Date occurs,
if the Closing Date occurs during the first through and including the ninth
(9th) day of a calendar month, and (b) the ninth (9th) day of the next
succeeding calendar month if the Closing Date occurs on the eleventh day through
and including the last day of a calendar month (unless the Closing Date is the
tenth day of a calendar month, in which case no such separate payment of
interest shall be due). Borrower shall make a payment to Lender of principal and
interest in the amount of the Monthly Debt Service Payment Amount on the Monthly
Payment Date occurring on July 10, 2011, and on each Monthly Payment Date
thereafter to and including the Maturity Date. Each payment shall be applied
first to accrued and unpaid interest and the balance to principal. The Monthly
Debt Service Payment Amount required hereunder is based upon a thirty (30) year
amortization schedule.




2.3.2

Intentionally  Omitted.




2.3.3

Payment on Maturity Date. Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Security Instrument and
the other Loan Documents.




2.3.4

Late  Payment  Charge.   If any principal, interest or any other sum  due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower on the date on which it is due, Borrower shall pay
to Lender upon demand  an amount equal to the lesser of five percent (5%) of
such unpaid sum or the maximum  amount permitted by applicable law in order to
defray the expense incurred by Lender in  handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents.

2.3.1

2.3.5

Method and Place of Payment.




(a)

Except as otherwise specifically provided herein, all payments and prepayments
under this Agreement and the Note shall be made to Lender not later than 1:00
P.M., New York City time, on the date when due and shall be made in lawful money
of the United States of America in immediately available funds at Lender's
office, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.




(b)

Whenever any payment to be made hereunder or under any other Loan Document shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be the preceding Business Day.




(c)

All payments required to be made by Borrower hereunder or under the Note or the
other Loan Documents shall be made irrespective of, and without deduction for,
any setoff, claim or counterclaim and shall be made irrespective of any defense
thereto.




Section 2.4

Prepayments.




2.4.1

Voluntary Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part. On and after March 10,
2021 (the "Permitted Prepayment Date"), Borrower may, provided no Event of
Default has occurred, at its option and upon thirty (30) days prior notice to
Lender (or such shorter period of time as may be permitted by Lender in its sole
discretion), prepay the Debt in whole on any date without payment of the Yield
Maintenance Premium. Any prepayment received by Lender on a date other than a
Monthly Payment Date shall include interest which would have accrued thereon to
the next Monthly Payment Date ("Short Interest") and such amounts (i.e.,
principal and interest prepaid by Borrower) shall be held by Lender as
collateral security for the Loan  in  an interest  bearing account at an
Eligible Institution, with interest accruing on such amounts to the benefit of
Borrower; such amounts prepaid shall be applied to the Loan on the next Monthly
Payment Date, with any interest on such funds paid to Borrower on such date
provided no Event of Default then exists. Any partial prepayment shall be
applied to the last payments of principal due under the Loan.




2.4.2

Mandatory  Prepayments.  On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender does not  make such Net Proceeds
available  to Borrower for a Restoration, Borrower shall, at Lender's option,
prepay the outstanding principal balance of the Note in an amount equal to one
hundred percent (100%) of such Net Proceeds together with the Short Interest.
 Additionally,  Borrower shall make the Condemnation Payment as and to the
extent required hereunder. No Yield Maintenance Premium shall be due in
connection with any prepayment made pursuant to this Section 2.4.2 or in
connection with any Condemnation Payment. Any prepayment received by Lender
pursuant to this Section 2.4.2 on a date other than a Monthly Payment Date shall
be held by Lender as collateral security for the Loan in an interest bearing
account, with such interest accruing to the benefit  of Borrower, and shall be
applied by Lender on the next Monthly Payment Date.

2.4.1








--------------------------------------------------------------------------------

2.4.3

Prepayments   After   Default.    If concurrently  with  or  after  an  Event
 of Default,  payment  of all  or  any part  of the  principal  of  the  Loan
 is tendered  by Borrower,  a purchaser   at  foreclosure  or  any  other
 Person,  such  tender  shall  be  deemed  an  attempt  to circumvent  the
 prohibition  against  prepayment  set forth  in  Section 2.4.1  and  Borrower,
  such purchaser at foreclosure or  other  Person  shall  pay,  in  addition  to
 the  outstanding  principal balance, all accrued and unpaid interest and other
amounts payable under the Loan  Documents

(i)

an amount equal to the greater of (x) three percent (3%) of the outstanding
principal balance of the Loan to be prepaid or satisfied, and (y) the Yield
Maintenance Premium,  and  (ii) Short Interest.




Section 2.5

Defeasance.




2.5.1

Conditions to Defeasance and the Loan Documents.




(a)

Provided no Event of Default shall have occurred and remain uncured, Borrower
shall have the right at any time after the Release Date and prior to Permitted
Prepayment Date to voluntarily defease the entire Loan and obtain a release of
all Property from the lien of the Security Instrument and the Loan Documents by
providing Lender with the Defeasance Collateral (hereinafter, a "Defeasance
Event"), subject to the satisfaction of the following conditions precedent:




(i)

Borrower shall provide Lender not less than thirty  (30) days' notice (or such
shorter period of time if permitted by Lender in its sole discretion), but not
more than ninety (90) days notice, specifying a date (the "Defeasance Date") on
which the Defeasance Event is to occur;




(ii)

Borrower shall pay to Lender (A) all payments of principal and interest due on
the Loan to and including the Defeasance Date and (B) all other sums, then due
under the Note, this Agreement, the Security Instrument and the other Loan
Documents;




(iii)

Borrower shall deposit the Defeasance Collateral into the Defeasance Collateral
Account and otherwise comply with the provisions of Section 2.5.3 hereof;




(iv)

Borrower shall execute and deliver to Lender a  Security Agreement in respect of
the Defeasance Collateral Account and the Defeasance Collateral;




(v)

Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions  opining,  among  other things, that
(A) Lender has a legal and valid perfected first priority  security interest  in
 the  Defeasance  Collateral  Account  and  the  Defeasance  Collateral,



(B)

if a Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a "real estate mortgage
investment conduit" within the meaning of Section 860D of the Code as a result
of a Defeasance Event pursuant to this Section 2.5, and (C) the Defeasance Event

(B)





--------------------------------------------------------------------------------

will not result in a deemed exchange for purposes of the Code and will not
adversely affect the status of the Note as indebtedness for  federal income tax
purposes;




(vi)

Borrower shall deliver an Officer's Certificate  certifying that the
requirements set forth in this Section 2.5 have been satisfied;




(vii)

Borrower shall deliver a certificate of a "big four" or other nationally
recognized public accounting firm acceptable to Lender certifying that the
Defeasance Collateral will generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;




(viii)

Borrower shall deliver such other certificates, opm10ns, documents and
instruments as Lender may reasonably request; and




(ix)

Borrower shall pay all reasonable or necessary costs and expenses of Lender
incurred in connection with the Defeasance Event, including Lender's reasonable
attorneys' fees and expenses and Rating Agency fees and expenses.




(b)

If Borrower has elected to defease the Note and the requirements of this Section
2.5 have been satisfied, the Property shall be released from the lien of the
Security Instrument and the Loan Documents and the Defeasance Collateral pledged
pursuant to the Security Agreement shall be the sole source of collateral
securing the Note and Lender shall execute and deliver to Borrower all
instruments necessary to so release the Property. In connection with the release
of the Lien, Borrower shall submit to Lender, not less than thirty (30) days
prior to the Defeasance Date (or such shorter time as is acceptable to Lender in
its sole discretion), a release of Lien (and related Loan Documents) for
execution by Lender. Such release shall be in a form appropriate in the
jurisdiction in which the Property is located and that contains standard
provisions protecting the rights of the releasing lender. In addition, Borrower
shall provide all other documentation that a prudent lender originating mortgage
loans for securitization similar to the Loan would require to be delivered by
Borrower in connection with such release, together with an Officer's Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement. Borrower shall pay all reasonable or necessary costs, taxes and
expenses associated with the release of the lien of the Security Instrument,
including Lender's reasonable attorneys' fees. Except as set forth in this
Section 2.5, no repayment, prepayment or defeasance of all or any portion of the
Note shall cause, give rise to a right to require, or otherwise result in, the
release of the lien of the Security Instrument on the Property.




2.5.2

Intentionally  Omitted.




2.5.3

Defeasance Collateral Account. On or before the date on which Borrower delivers
the Defeasance Collateral, Borrower shall open at any Eligible Institution the
defeasance collateral account (the "Defeasance  Collateral  Account")  which
shall at all times be an Eligible

2.5.1







--------------------------------------------------------------------------------

Account.  The Defeasance Collateral Account shall contain only (i) Defeasance
Collateral, and



(ii)

cash from interest and principal paid on the Defeasance Collateral. All cash
from interest and principal payments paid on the Defeasance Collateral shall be
paid over to Lender on each Monthly Payment Date and applied first to accrued
and unpaid interest and then to principal. Any cash from interest and principal
paid on the Defeasance Collateral not needed to pay the Scheduled Defeasance
Payments shall be retained in the Defeasance Collateral  Account as additional
collateral for the Loan. Borrower shall cause the Eligible Institution at which
the Defeasance Collateral is deposited to enter an agreement with Borrower and
Lender, satisfactory to Lender in its sole discretion, pursuant to which such
Eligible Institution shall agree to hold and distribute the Defeasance
Collateral in accordance with this Agreement. The Borrower or Successor
Borrower, as applicable, shall be the owner of the Defeasance Collateral Account
and shall report all income accrued on Defeasance Collateral for federal, state
and local income tax purposes in its income tax return. Borrower shall prepay
all cost and expenses associated with opening and maintaining the Defeasance
Collateral Account. Lender shall not in any way be liable by reason of any
insufficiency in the Defeasance Collateral Account.




2.5.4

Successor Borrower. In connection with a Defeasance Event under this Section
2.5, Borrower shall transfer and assign all obligations, rights and duties under
and to the Note and the Security Agreement, together with the Defeasance
Collateral to a newly-created successor entity, which entity shall be a single
purpose, bankruptcy remote entity and which entity shall be designated or
established by Lender, at Lender's option (the "Successor Borrower"). Lender
shall also have the right to purchase on behalf of Borrower, or cause to be
purchased on behalf of Borrower, the pledged Defeasance Collateral. Such rights
to designate or establishthe Successor Borrower as provided above or to
purchase, or cause the purchase of, on behalf of Borrower the pledged Defeasance
Collateral as provided above may be exercised by MSMCH in its sole discretion
and shall be retained by MSMCH as the original Lender herein (and any successor
or assign of MSMCH under a specific assignment of such retained rights separate
and apart from a Secondary Market Transaction related to all or any portion of
the Loan), notwithstanding any Secondary Market Transaction related to all or
any portion of the Loan. Such Successor Borrower shall assume the obligations
under the Note and the Security Agreement and Borrower shall be relieved of its
obligations under the Loan Documents (other than those obligations which by
their terms survive a repayment, defeasance or other satisfaction of the Loan
and/or a transfer of the Property in connection with Lender's exercise of its
remedies under the Loan Documents). Borrower shall pay a minimum of $1,000 to
any such Successor Borrower as consideration for assuming the obligations under
the Note and the Security Agreement. Borrower shall pay all costs and expenses
incurred by Lender, including the cost of establishing the Successor Borrower
and Lender's attorney's fees and expenses, incurred in connection  therewith.

2.5.1





--------------------------------------------------------------------------------

ARTICLE III REPRESENTATIONS AND WARRANTIES

Section 3.1

Borrower Representations.  Borrower represents and warrants that:




3.1.1

Organization.




(a)

Each of Borrower and each SPC Party is duly organized, validly existing and in
good standing with full power and authority to own its assets and conduct its
business, and is duly qualified and in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification. Borrower has taken all necessary action to
authorize  the  execution, delivery and performance of this Agreement and the
other Loan Documents by it, and has the power and authority to execute, deliver
and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby.




(b)

Borrower's exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type  specified in the first
paragraph of this Agreement.  Borrower is incorporated or organized under the
laws of the state specified in the first paragraph of this Agreement. Borrower's
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period  of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Lender  in writing at
least thirty (30)  days prior to  the date of such  change).  Borrower's
 organizational identification number  assigned by the state of its
incorporation or organization is 4980294. Borrower's federal tax identification
number is 80-0723430. Borrower is not subject to back-up withholding taxes.




3.1.2

Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and constitute a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited  by
 bankruptcy,  insolvency,  reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).




3.1.3

No Conflicts. The execution and delivery of this Agreement and the other Loan
Documents by Borrower and the performance of its obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower's organizational documents or any agreement or  instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower,

3.1.1







--------------------------------------------------------------------------------

or result in the creation or imposition of any lien on any of Borrower's assets
or property (other than pursuant to the Loan Documents).




3.1.4

Litigation. There is no action, suit, proceeding  or investigation pending or,
to Borrower's knowledge, threatened against Borrower, Borrower Parties, or
Sponsor in any court or by or before any other Governmental Authority which
would materially and adversely affect the ability of Borrower to carry out the
transactions contemplated by this Agreement.




3.1.5

Agreements. Borrower is not a party to any agreement or instrument or subject to
any restriction which might materially and adversely affect Borrower or the
Property, or Borrower's business, properties or assets, operations or condition,
financial or otherwise except for the Permitted Encumbrances. Borrower is not in
default with respect to any order or decree of any court or  any order,
 regulation or demand of any  Governmental Authority, which default might have
consequences that would materially and adversely affect the condition (financial
or other) or operations of Borrower or its properties or might have consequences
that would adversely affect its performance hereunder. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other agreement or instrument to which it is a party or by
which it or the Property is bound. Borrower has no material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property and (b)
obligations under the Loan Documents.




3.1.6

Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.




3.1.7

Title. Borrower has good and indefeasible fee simple title to the real property
comprising part of the Property and good title to the balance of the Property
owned by it, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create



(i)

a valid, first priority, perfected lien on the Property, subject only to
Permitted Encumbrances and (ii) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any Permitted
Encumbrances. There are no mechanics', materialman's or other similar liens or
claims which have been filed for work, labor or materials affecting the Property
which are or may be liens prior to, or equal or coordinate with, the lien of the
Security Instrument. None of the Permitted Encumbrances, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Instrument and this Loan Agreement, materially and
adversely affect the value of the Property, impair the use or operations of the
Property or impair Borrower's ability to pay its obligations in a timely manner.

(i)





--------------------------------------------------------------------------------





3.1.8

No Plan Assets.  As of the date hereof and throughout the term of the Loan

(a) Borrower  is not  and  will  not  be  an  "employee  benefit  plan,"  as
defined  in Section 3(3)  of BRISA, subject to Title I of BRISA, (b) Borrower is
not and will not be a "governmental  plan" within the meaning of Section 3(32)
of BRISA, (c) transactions by or with Borrower are not and will not be subject
to any state statute regulating  investments  of, or fiduciary  obligations with
respect to, governmental plans, and (d) none of the assets of  Borrower
 constitutes  or  will constitute  "plan  assets"   of   one   or   more   such
 plans   within   the   meaning   of   29 C.F.R. Section 2510.3-101.




3.1.9

Compliance. Borrower and the Property and the use thereof comply in all material
respects with all applicable Legal Requirements, including, without limitation,
parking, building, zoning and land use laws, ordinances, regulations, and codes.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of Borrower.
Borrower has not committed any act which may give any Governmental Authority the
right to cause Borrower to forfeit the Property or any part thereof or any
monies paid in performance of Borrower's obligations under any of the Loan
Documents. The Property is used exclusively for office use and other appurtenant
and related uses. In the event that all or any part of the Improvements are
destroyed or damaged, said Improvements can be legally reconstructed to their
condition prior to such damage or destruction, and thereafter exist for the same
use without violating any zoning or other ordinances applicable thereto and
without the necessity of obtaining any variances or special permits.




3.1.10

Financial Information.  All  financial  data,  including, without  limitation,
the statements of cash flow and income and operating expense, that have  been
 delivered  to Lender  in  respect  of the  Property  (i) are  true,  complete
 and  correct  in  all material  respects,

(ii)

accurately represent the financial condition of the Property as of the date of
such reports, and



(iii)

have been prepared in accordance with GAAP (or such other accounting method
reasonably approved by Lender) throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward  or  long-term commitments or unrealized
or anticipated losses from any  unfavorable commitments that are known to
Borrower and reasonably likely to have a materially adverse effect on the
Property or the operation thereof, except as referred to or reflected in said
financial statements. Since the date of the financial statements, there has been
no material adverse change in the financial condition, operations or business of
Borrower or the Property from that set forth in said financial statements.




3.1.11

Condemnation. No Condemnation or other proceeding has been commenced or, to
Borrower's best knowledge, is contemplated with respect to all or any portion of
the Property or for the relocation ofroadways providing access to the Property.




3.1.12

Utilities  and  Public  Access.   The Property has rights of access to  public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to  service the Property for its intended uses. The Property has,  or
is served  by,  parking  to the  extent required to comply with all Leases and
all Legal Requirements.

3.1.1







--------------------------------------------------------------------------------

3.1.13

Separate Lots. The Property is comprised of  one  (1) or  more  parcels which
constitute separate tax lots and do not constitute a portion of any other tax
lot not a part of the Property.




3.1.14

Assessments. There are no pending or proposed special  or other assessments for
public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.




3.1.15

Enforceability. The Loan Documents are not subject to any right of resc1ss10n,
set off, counterclaim or defense by Borrower, including the defense of usury,
nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(except as such enforcement  may  be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors' rights generally, and by general principles of equity (regardless  of
whether such enforceability is considered in a proceeding in equity or at law)),
and Borrower has not asserted any right of rescission, set off, counterclaim or
defense with respect thereto.




3.1.16

Intentionally  Omitted.




3.1.17

Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement.  No  claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.




3.1.18

Licenses. All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower by any Governmental Authority for the legal use, occupancy and
operation of the Property in the manner in which the Property  is currently
being used, occupied and operated ("Licenses") have been obtained and are in
full force and effect.




3.1.19

Flood Zone. Except as may be set forth on the Survey, none of the Improvements
on the Property is located in an area identified by the Federal Emergency
Management Agency as a special flood hazard area, or, if so located the flood
insurance required pursuant to Section 5.1.l(a) hereof is in full force and
effect with respect to the Property.




3.1.20

Physical Condition. Except as disclosed in Physical Conditions  Report prepared
for Lender in anticipation of the closing of the Loan, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm  drainage  systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and  all  structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and Borrower has not received notice from any insurance company or
 bonding  company  of  any defects or inadequacies in the Property, or any part
thereof,  which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

3.1.1




--------------------------------------------------------------------------------





3.1.21

Boundaries. Except as set forth in the Title Insurance Policy, all of the
improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances affecting the Property encroach
upon any of the improvements, so as to affect the value or marketability of the
Property except those which are insured against by title insurance.




3.1.22

Leases. Borrower represents and warrants to Lender with respect to the Leases
that: (a) the rent roll attached hereto as Schedule I is true, complete and
correct, the Property is not subject to any Leases other than the Leases
described in Schedule I, and no Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Leases; (b) the Leases identified on Schedule I are in full force and
effect, there are no defaults thereunder by either party, there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder, and no Tenant is subject to an action
under any state or federal bankruptcy, insolvency, or similar laws or
regulations, (c) the copies of the Leases delivered to Lender are true and
complete, and there are no oral agreements with respect thereto, (d) no Rent
(including security deposits) has been paid more than one (1) month in advance
of its due date, (e) all work to be performed by Borrower under each Lease has
been performed as required and has been accepted by the applicable Tenant,



(f)

any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower to any Tenant
has already been received by such Tenant (g) all security deposits are being
held in accordance with Legal Requirements, (h) all Tenants at the Property as
of the date hereof are in physical occupancy of the premises demised under their
Leases, are paying full rent under their Leases and have not exercised any right
to "go dark" that they may have under the provisions of their Leases; (i) no
Tenant under any Lease (or any sublease) is an Affiliate of Borrower; and G) no
Tenant under any Lease has a right or option pursuant to  such Lease or
otherwise to purchase all or any part of the leased premises or the Improvements
of which the leased premises are a part.




3.1.23

Filing  and  Recording  Taxes.   All transfer taxes,  deed  stamps,  intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
 applicable Legal Requirements in connection with the transfer of the Property
to Borrower have  been paid or are being  paid  simultaneously  herewith.    All
mortgage,  mortgage  recording,  stamp, intangible or other similar tax required
to be paid under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement  of any
of the Loan Documents, including, without  limitation, the Security Instrument,
have been  paid or are being paid simultaneously herewith.  All taxes and
'governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount  sufficient to cover  such payments has
been established hereunder or are insured against by the title insurance policy
to be issued in connection with the Security Instrument.




3.1.24

Single Purpose. Borrower hereby represents and warrants to,  and covenants with,
Lender that as of the date hereof and until such time as the Debt shall be paid
in full:

3.1.1







--------------------------------------------------------------------------------

(a)

Borrower does  not own and will not  own any asset or property other than (i)
the Property, and (ii) incidental personal  property necessary for the ownership
or operation of the Property.




(b)

Borrower has not and will not engage in any business other than the ownership,
management and operation of the Property and Borrower has and will conduct and
operate its business as presently conducted and operated.




(c)

Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower, any constituent party of Borrower or any Affiliate of any
constituent party, except upon terms and conditions that are intrinsically  fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any such party.




(d)

Borrower has not incurred and will not incur any Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (A) the Debt, (B) trade and operational indebtedness incurred in the
ordinary course of business with trade creditors, provided such indebtedness is
(1) unsecured, (2) not evidenced by a note, (3) on commercially reasonable terms
and conditions, and (4) due not more than sixty (60) days past the date incurred
and paid on or prior to such date, and/or (C) Permitted Equipment Leases;
provided however, the aggregate amount of the

indebtedness  described in ffil and .g shall not exceed at any time two percent
 (2%) of

the outstanding principal amount of the Debt.




(e)

Borrower has not made and will not make any loans or advances to any third party
(including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.




(f)

Borrower has been, is and will remain solvent and Borrower has paid and will pay
its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its assets as the same shall become due; provided, that,
in each such case, there exists sufficient cash flow from the Property to do so.




(g)

Borrower has done or caused to be done and will do or cause to be done all
things necessary to observe organizational formalities and preserve its
existence, and Borrower has not, will not, nor will Borrower permit any
constituent party to amend, modify or otherwise change the partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents of Borrower or such
constituent party without the prior consent of Lender in any manner that   (i)
violates   the   single  purpose   covenants   set  forth  in  this   Section
3.1.24,  or

(ii) amends, modifies or otherwise changes any provision thereof that (A) by its
terms cannot be modified at any time when the Loan is outstanding, (B) by its
terms cannot be modified without Lender's consent, or (C) is otherwise
prohibited from being amended or modified pursuant to this Agreement or the
other Loan Documents.




(h)

Borrower has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates and

(a)

any constituent party. Borrower's assets have not and will not be listed as
assets on the financial statement of any other Person; provided, however, that
Borrower's assets may be  included  in  a  consolidated  financial  statement
 of  its  Affiliates  provided  that



(i)

appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of Borrower and such Affiliates and to indicate that
Borrower's assets and credit are not available to satisfy the debts and other
obligations of such Affiliates or any other Person and (ii) such assets shall be
listed on Borrower's own separate balance sheet. Borrower has filed and will
file its own tax returns (to the extent Borrower is required to file any such
tax returns) and has not and will not file a consolidated federal income tax
return with any other Person. Borrower has maintained and will maintain its
books, records, resolutions and agreements as official records.




(i)

Borrower has been and will be, and at all times has and will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower), has
and shall correct any known misunderstanding regarding its status as a separate
entity, has and shall conduct business in its own name, has not and shall not
identify itself or any of its Affiliates as a division or part of the other and
has and shall maintain and utilize separate stationery, invoices and checks
bearing its own name.




G) Borrower has maintained and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations (provided that there exists
sufficient cash flow from the Property to do so).




(k)

Neither Borrower nor any constituent party has or will seek or effect the
liquidation, dissolution, winding up, liquidation, consolidation or merger, in
whole or in part, of Borrower.




(1)

Borrower has not and will not commingle the funds and other assets of Borrower
with those of any Affiliate or constituent party or any other Person, and has
and will hold all of its assets in its own name.




(m)

Borrower has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.




(n)

Borrower has not and will not guarantee or become obligated for the debts of any
other Person and has not and will not hold itself out to be responsible for or
have its credit available to satisfy the debts or obligations of any other
Person.




(o)

Borrower hereby covenants and agrees that it will comply with or cause the
compliance with, (i) all the representations, warranties and covenants in this
Section 3.1.24, and (ii) all the organizational documents of the Borrower and
any SPC Party.




(p)

Borrower has not permitted, and will not permit any Affiliate or constituent
party independent access to its bank accounts.

(m)








--------------------------------------------------------------------------------

(q)

Borrower has paid and shall pay from its own funds its own liabilities and
expenses, including all Property-related expenses and the salaries of its own
employees (if any) from its own funds and has maintained and shall maintain a
sufficient number of employees (if any) in light of its contemplated business
operations.




(r)

Borrower has compensated and shall compensate each of its consultants and agents
from its funds for services provided to it, and has paid and shall pay from its
own assets all obligations of any kind incurred.




(s)

Without the unanimous written consent of all of its partners or members, as
applicable, and the consent of the Independent Director (regardless of whether
such Independent Director is engaged at the Borrower or SPC Party level),
Borrower has not and shall not: (a) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any state or
federal bankruptcy or insolvency laws, (b) seek or consent to the appointment of
a receiver, liquidator or any similar official, (c) take any action that might
cause such entity to become insolvent, or



(d)

make an assignment for the benefit of creditors.




(t)

If Borrower is a limited partnership or a limited liability company (other than
an Acceptable Delaware LLC), each general partner or managing member (each, an
"SPC Party") shall be a corporation (I) whose sole asset is its interest  in
Borrower, (II) which has not been and shall not be permitted to engage in any
business or activity other than owning an interest in Borrower; (III) which has
not been and shall not be permitted to incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation); and (IV) which has
and will at all times own at least a 0.5% direct equity ownership interest in
Borrower. Each such SPC Party will at all times comply, and will cause Borrower
to comply, with each of the representations, warranties, and covenants contained
in this Section 3.1.24 (to the extent applicable) as if such representation,
warranty or covenant was made directly by such SPC Party. Upon the withdrawal or
the disassociation of an SPC Party from Borrower, Borrower shall immediately
appoint a new SPC Party whose articles of incorporation or organization are
substantially similar to those of such SPC Party.




(u)

(i) In the event Borrower or the SPC Party is an Acceptable Delaware LLC, the
limited liability company agreement of Borrower or the SPC Party (as applicable)
(the "LLC Agreement") shall provide that (i) upon the occurrence of any event
that causes the last remaining member of Borrower or the SPC Party (as
applicable) ("Member") to cease to be the member of Borrower or the SPC Party
(as applicable) (other than (A) upon an assignment by Member of all of its
limited liability company interest in Borrower or the SPC Party (as applicable)
and the admission of the transferee in accordance with the Loan Documents and
the LLC Agreement, or (B) the resignation of Member and the admission of an
additional member of Borrower or the SPC Party (as applicable) in accordance
with the terms of the Loan Documents and the LLC Agreement), any person acting
as Independent Director of Borrower or the SPC Party (as applicable) shall,
without any action of any other Person and simultaneously with the  Member
 ceasing  to  be  the  member  of  Borrower  or the  SPC  Party  (as

(t)





--------------------------------------------------------------------------------

applicable) automatically be admitted to Borrower or the  SPC  Party  (as
applicable) as a member with a 0% economic interest ("Special Member") and shall
continue Borrower or the SPC Party (as applicable) without dissolution and



(ii)

Special Member may not resign from Borrower or the SPC Party (as applicable) or
transfer its rights as Special Member unless (A) a successor Special Member has
been admitted to Borrower or the SPC Party (as applicable) as a Special Member
in accordance with requirements of Delaware or Maryland law (as applicable) and
(B) after giving effect to such resignation or transfer, there remains at least
one (1) Independent Director of the SPC Party or Borrower (as applicable) in
accordance with  Section 3.1.24(v)  below.  The  LLC  Agreement shall further
provide that (i) Special Member shall automatically cease to be a member of
Borrower or the SPC Party (as applicable) upon the admission to Borrower  or
 the  SPC  Party  (as  applicable)  of  the  first  substitute  member,

(ii)

Special Member shall be a member of Borrower or the SPC Party (as applicable)
that has no interest in the profits, losses and capital of Borrower or the SPC
Party (as applicable) and has no right to receive any distributions of the
assets of Borrower or the SPC Party (as applicable), (iii) pursuant to the
applicable provisions of the limited liability company act of the State of
Delaware or Maryland (as applicable, the "Act"), Special Member shall not be
required to make any capital contributions to Borrower or the SPC Party (as
applicable) and shall not receive a limited liability company interest in
Borrower or the SPC Party (as applicable), (iv) Special Member, in its capacity
as Special Member, may not bind Borrower or the SPC Party (as applicable) and
(v) except as required by any mandatory provision of the Act, Special Member, in
its capacity as Special Member, shall have no right to vote on, approve or
otherwise consent to  any action by, or matter relating to, Borrower or the SPC
Party (as applicable) including, without limitation, the merger, consolidation
or  conversion  of Borrower or the SPC Party (as applicable); provided, however,
such prohibition shall not limit the obligations of Special Member, in its
capacity as Independent Director, to vote on such matters required by the Loan
Documents or the LLC Agreement. In order to implement the admission to Borrower
 or the SPC Party (as applicable) of Special Member, Special Member shall
execute a counterpart to the LLC Agreement. Prior to its admission to Borrower
or the SPC Party (as applicable) as Special Member, Special Member  shall not be
a member of Borrower or the SPC Party (as applicable), but Special Member may
serve as an Independent Director of Borrower or the SPC Party (as applicable).




(ii) The LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or the SPC
Party (as applicable) to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower or the
SPC Party (as applicable) agree in writing (A) to continue Borrower or the SPC
Party (as applicable) and (B) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower
or the SPC Party (as applicable) effective as of the occurrence of the event
that terminated the continued membership of Member in







--------------------------------------------------------------------------------

Borrower or the SPC Party (as applicable), (ii) any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of Borrower or the
SPC Party (as applicable) and upon the occurrence of such an event, the business
of Borrower or the SPC Party (as applicable) shall continue without dissolution
and (iii) each of Member and Special Member waives any right it might have to
agree in writing to dissolve Borrower or the SPC Party (as applicable) upon the
occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPC
Party (as applicable).




(v)

The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable Delaware LLC) or the SPC Party, as applicable,
shall provide that at all times there shall be at least one duly appointed
independent director of such entity (an "Independent Director") who shall (I)
not have been at the time of each such individual's initial appointment, and
shall not have been at any time during the preceding five years, and shall not
be at any time while serving as Independent Director, either (i) a shareholder
(or other equity owner) of, or an officer, director (other than in its capacity
as Independent Director), partner, member or employee of, Borrower or any of its
respective shareholders, partners, members, subsidiaries or affiliates, (ii) a
customer of, or supplier to, or other Person who derives any of its purchases or
revenues from its activities with, Borrower or any of its respective
shareholders, partners, members, subsidiaries or affiliates, (iii) a Person who
Controls or is under common Control with any such shareholder, officer,
director, partner, member, employee supplier, customer or other Person, or (iv)
a member of the immediate family of any such shareholder, officer, director,
partner, member, employee, supplier, customer or other Person, (II) be employed
by, in good standing with and engaged by Borrower in connection with, in each
case, an Approved ID Provider, and (III) has had at least three (3) years prior
experience as an Independent Director employed and in good standing with an
Approved ID Provider.




(w)

The organizational documents of Borrower shall further provide that (I) the
board of directors or managers of Borrower and the constituent members of such
entities (the "Constituent Members") shall not take any action which, under the
terms of any organizational documents of Borrower, requires (1) the unanimous
vote of the board of directors or managers of Borrower or (2) the Constituent
Members, unless at the time of such action there shall be at least one (1)
Independent Director engaged as provided by the terms hereof; (II) any
resignation, removal or replacement of the Independent Director shall not be
effective without two (2) Business Days prior written notice to Lender and the
Rating Agencies accompanied by evidence that the replacement Independent
Director satisfies the applicable terms and conditions hereof and of the
applicable organizational documents; (III) to the fullest extent permitted  by
 applicable law, including Section 18-llOl(c) of the  Act and notwithstanding
any duty otherwise existing at law or in equity, the Independent Director shall
consider only the interests of the Constituent Members and Borrower (including
Borrower's respective creditors) in acting  or  otherwise  voting  on  the
 matters  provided   for  herein  and  in  Borrower's

(v)





--------------------------------------------------------------------------------

organizational documents (which such fiduciary duties to the Constituent Members
and Borrower (including Borrower's respective creditors), in each case, shall be
deemed to apply solely to the extent of their respective economic interests in
Borrower exclusive of

(x) all other interests (including, without limitation, all other interests of
the Constituent Members), (y) the interests of other affiliates of the
Constituent Members, Borrower and

(z) the interests of any group of affiliates of which the Constituent Members,
Borrower is a part)); (IV) other than as provided in subsection (III) above, the
Independent Director shall not have any fiduciary duties to any Constituent
Members, any directors of Borrower or any other Person; (V) the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing
under applicable law; and (VI) to the fullest extent permitted by applicable
law, including Section 18-1101(e) of the Act, an Independent Director shall not
be liable to Borrower, any Constituent Member or any other Person for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.




(x)   Not later than ninety (90) days after and as of the end of each fiscal
year and at any other time upon request from Lender, Borrower shall provide an
Officer's Certificate certifying as to Borrower's continued compliance with the
terms of  this Section 3.1.24 and the terms of Article VI. Additionally,
Borrower shall provide Lender with such other evidence of Borrower's compliance
with this Section 3.1.24, and  the terms of Article VI as Lender may reasonably
request from time to time.




3.1.25

Tax Filings. To the extent required, Borrower has timely filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.




3.1.26

Solvency. Borrower (a) has not entered into the transaction or any Loan Document
with the actual intent to hinder, delay, or defraud any creditor and (b)
received reasonably equivalent value in exchange for its obligations under the
Loan Documents. Giving effect to the Loan, the fair saleable value of Borrower's
assets exceeds and will, immediately following the making of the Loan, exceed
Borrower's total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower's assets is and will, immediately following the making of the Loan, be
greater than Borrower's probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower's assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). No petition in bankruptcy has been filed
against  Borrower  or  any  Constituent  Member  of  Borrower,  and  neither
 Borrower  nor  any

3.1.1







--------------------------------------------------------------------------------

Constituent  Member  of Borrower  has  ever made  an assignment  for the benefit
 of creditors  or taken advantage of any insolvency act for the benefit of
debtors.




3.1.27

Federal Reserve Regulations. No part of the proceeds of the Loan will be used
for the purpose of purchasing or acquiring any "margin stock" within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System or for
any other purpose which would be inconsistent with such Regulation U or any
other Regulations of such Board of Governors, or for any purposes prohibited by
Legal Requirements or by the terms and conditions of this Agreement or the other
Loan Documents.




3.1.28

Organizational Chart. The organizational chart attached as Schedule III hereto,
relating to Borrower and certain Affiliates and other parties, is true, complete
and correct on and as of the date hereof.




3.1.29

Bank Holding Company. Borrower is not a "bank holding company" or a direct or
indirect subsidiary of a "bank holding company" as defined in the Bank Holding
Company Act of 1956, as amended, and Regulation Y thereunder of the Board of
Governors of the Federal Reserve System.




3.1.30

Investment Company Act.  Borrower is not (1) an "investment company" or a
company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended; (2) a "holding company" or a
"subsidiary company" of a "holding company" or an "affiliate" of either a
"holding company" or a "subsidiary company" within  the  meaning  of  the
 Public  Utility  Holding  Company  Act  of  1935,  as  amended;  or

(3) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.




3.1.31

No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and Borrower does not have any knowledge
of any Person contemplating the filing of any such petition against it.




3.1.32

Full    and    Accurate    Disclosure.      No   information   contained   in
  this Agreement,  the other  Loan  Documents,  or any written  statement
furnished by  or on behalf of Borrower pursuant to the terms of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
 in light  of  the  circumstances  under  which  they  were  made.    There  is
no  fact  or circumstance presently  known to Borrower  which has not been
disclosed to  Lender and which materially adversely affects, or is reasonably
likely to materially adversely  affect, the Property, Borrower or its business,
operations or condition (financial or otherwise).




3.1.33

Foreign Person. Borrower is not a "foreign person" within the meaning of Section
1445(£)(3) of the Code.




3.1.34

No   Change   in   Facts   or   Circumstances:   Disclosure.     To  the  best
  of Borrower's  knowledge,  there  has  been  no  material  adverse  change  in
 any  condition,   fact, circumstance or event that would make the financial
statements, rent rolls, reports,  certificates or other documents  submitted  in
 connection  with  the  Loan  inaccurate,  incomplete  or  otherwise

3.1.1




--------------------------------------------------------------------------------

misleading in any material respect or that otherwise materially and adversely
affects the business operations or the financial condition of Borrower or the
Property.




3.1.35

Management Agreement. The Management Agreement is in full force and effect and,
to the best of  Borrower's knowledge, there is no default thereunder by any
party thereto and no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default thereunder. The Management
Agreement was entered into on commercially reasonable terms.







Lender that:

3.1.36



Perfection  of  Accounts.

Borrower  hereby  represents  and  warrants  to

3.1.1






(a)

This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of and purchasers from Borrower. Other than in connection with the
 Loan  Documents  and except for Permitted Encumbrances, Borrower has not sold
or otherwise conveyed the Accounts;




(b)

The Accounts constitute "deposit  accounts"  or  "securities accounts" within
the meaning of the Uniform Commercial Code.




3.1.37

Intentionally Omitted.




3.1.38

Material Agreements. With respect  to  each  Material  Agreement, Borrower
hereby represents that (a) each Material Agreement is in full force and effect
and has not been amended, restated, replaced or otherwise modified (except, in
each case, as expressly set forth herein), (b) there are no defaults under any
Material Agreement by any party thereto and, to borrower's knowledge, no event
has occurred which, but for the passage  of time, the giving of notice, or both,
would constitute a default under any Material Agreement, (c) all payments and
other sums due and payable under the Material Agreements have been paid in full,
(d) no party to any Material Agreement has commenced any action or  given or
received any notice for the purpose of terminating any Material Agreement, and
(e) the representations made in any estoppel or similar document delivered with
respect to any Material Agreement in connection with the Loan are true, complete
and correct and are hereby incorporated by reference as if fully set forth
herein.




3.1.39

Illegal Activity/Forfeiture.




(a)

No portion of the Property has been  or will be purchased, improved, equipped or
furnished with proceeds of any illegal activity and to the best of Borrower's
knowledge, there are no  illegal activities or activities relating to controlled
substances at the Property.




(b)

There has not been and shall never be committed by Borrower or any other person
in occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any state or local government the

(a)








--------------------------------------------------------------------------------

right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower's obligations under this Agreement, the Note,
the Security Instrument, or the other Loan Documents. Borrower hereby covenants
and agrees not to commit, permit or suffer to exist any act or omission
affording such right of forfeiture.




3.1.40

Guarantor  and  Sponsor Representations.   Borrower hereby  represents  and
warrants that, as of the date  hereof  and  continuing  thereafter  for  the
term  of the  Loan,  the representations and warranties set forth in Subsections
3.1.1 through 3.1.6, 3.1.8, 3.1.10,  3.1.15, 3.1.25, 3.1.26,  3.1.28, 3.1.31
through 3.1.34, 3.l.39(b), 3.1.41, and 3.1.42 are true and  correct with respect
to Guarantor and Sponsor, as the same are applicable to such party.   Wherever
the term "Borrower" is used in each of the  foregoing  Subsections  it  shall
 be   deemed  to  be "Guarantor" and "Sponsor," with respect to each such party.




3.1.41

Embargoed Person. As of the date hereof and at all times throughout the term of
the Loan, including after giving effect to any transfers of interests permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Sponsor or Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or country which is a
sanctioned person, entity or country under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive
Orders or regulations promulgated thereunder (including regulations administered
by the Office of Foreign Assets Control ("OFAC") of the U.S. Department of the
Treasury and the Specially Designated Nationals List maintained  by OFAC) with
the result that the investment in Borrower, Sponsor and/or Guarantor, as
applicable (whether directly or  indirectly), is prohibited by Legal
Requirements or the Loan made by Lender is in violation  of Legal Requirements
("Embargoed Person"); (b) unless expressly waived in writing by Lender, no
Embargoed Person  has  any interest of any nature whatsoever in Borrower,
Sponsor or Guarantor, as applicable, with the result that the investment in
Borrower, Sponsor and/or Guarantor, as applicable (whether directly or
indirectly), is prohibited by Legal Requirements or the Loan is in violation of
Legal Requirements; and (c) to the best knowledge of the Borrower, none of the
funds of Borrower, Sponsor or Guarantor, as applicable, have been derived from
any unlawful activity with the result that the investment in Borrower, Sponsor
and/or Guarantor, as applicable (whether directly or indirectly), is prohibited
by Legal Requirements or the Loan is in violation of  Legal Requirements.
Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower, Sponsor or Guarantor (or any of their respective beneficial
owners, affiliates or participants) or any Person that has an interest in the
Property is designated as an Embargoed Person, Borrower shall immediately notify
Lender in writing. At Lender's option, it shall be an Event of Default hereunder
if Borrower, Guarantor, Sponsor or any other party to the Loan is designated as
an Embargoed Person.




3.1.42

Patriot Act.




(a)

All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act (collectively referred to in this  Section only as the "Patriot
 Act") are incorporated  into

(a)





--------------------------------------------------------------------------------

this Section. Borrower hereby represents and warrants that Borrower, Sponsor and
Guarantor and each and every Person affiliated with Borrower, Sponsor and/or
Guarantor or that to Borrower's knowledge has an economic interest in Borrower,
or, to Borrower's knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in the Property or will
participate, in any manner whatsoever, in the Loan, is: (i) in full compliance
with all applicable requirements of the Patriot Act and any regulations issued
thereunder; (ii) operated under policies, procedures and practices, if
applicable, that are in compliance with the Patriot Act and available to Lender
for their review and inspection during normal business hours and upon reasonable
prior notice;

(iii) not in receipt of any notice from the Secretary of State or the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Act;
(iv) not a person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act; and (v) not owned or
controlled by or now acting and or will in the future act for or on behalf of
any person who has been determined to be subject to the prohibitions contained
in the Patriot Act. Borrower covenants and agrees that in the event Borrower
receives any notice that Borrower, Sponsor or Guarantor (or any of their
respective beneficial owners, affiliates or participants) or any Person that has
an interest in the Property is indicted, arraigned, or custodially detained on
charges involving money laundering or predicate crimes to money laundering,
Borrower shall immediately notify Lender. At Lenders' option, it shall be an
Event of Default hereunder if Borrower, Guarantor, Sponsor or any other party to
the Loan is indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering.




(b)  The Patriot Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Lender
may from time-to­ time request, and the Borrower shall provide to Lender, the
Borrower's name, address, tax identification number and/or such other
identification information as shall be necessary for Lender to comply with
federal law. An "account" for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.




Section 3.2   Survival of Representations.  The representations and warranties
set forth in Section 3.1 shall survive for so long as any amount remains payable
to Lender under this Agreement or any of the other Loan Documents.








--------------------------------------------------------------------------------

ARTICLE IV BORROWER  COVENANTS

Section 4.1

with Lender that:

Borrower Affirmative  Covenants.   Borrower hereby covenants and agrees






4.1.1

Existence;  Compliance  with Legal  Requirements.   Borrower  , Guarantor, and
Sponsor shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits, trade
names, and franchises,  and comply with all Legal Requirements applicable to it
and the Property. Borrower, Guarantor, and Sponsor shall continue to comply with
Legal Requirements relating to OFAC, Embargoed  Persons and the Patriot Act;
including without limitation, the provisions of Sections 3.1.41 and 3.1.42,
throughout the term of the Loan.




4.1.2

Taxes   and   Other   Charges.     Borrower   shall  pay  all  Taxes  and  Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
 Borrower's  obligation  to  directly pay Taxes shall be suspended for so long
as Borrower complies with the terms and  provisions  of Section 6.2 hereof
 Borrower shall furnish to Lender receipts for the payment of the Taxes and the
Other Charges prior to the date the same shall become delinquent; provided,
 however, that Borrower is not required to furnish such receipts  for payment
 of Taxes in the  event that  such Taxes have been paid  by Lender pursuant  to
 Section 6.2 hereof.   Borrower  shall not permit or suffer and shall promptly
discharge any lien or charge against the Property,  and shall promptly pay for
all utility services provided to the Property. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the Property  nor  any  part  thereof  or  interest  therein  will
 be  in danger of being  sold,  forfeited, terminated,  canceled or lost; (iv)
Borrower  shall promptly  upon final determination thereof pay the amount of any
such Taxes or Other  Charges, together  with all costs, interest and penalties
which may be payable in connection therewith; (v) such proceeding shall suspend
the collection of Taxes or Other Charges from the Property; and (vi) Borrower
shall deposit with Lender cash, or other security as may be approved by Lender,
in an amount equal to one hundred twenty-five percent  (125%)  of the  contested
 amount,  to  insure  the payment  of any  such Taxes  or  Other Charges,
together with all interest and penalties  thereon. Lender may pay over any such
cash or other security held by Lender to the claimant entitled thereto at any
time when, in the judgment of Lender, the entitlement of such claimant is
established.




4.1.3

Litigation. Borrower shall give prompt notice to Lender of any litigation or
governmental proceedings pending or threatened against the Property,  Borrower,
 any  SPC Party, Sponsor, or any Guarantor which might materially adversely
affect the Property or Borrower's, such SPC Party's, such Sponsor's or such
Guarantor's condition (financial or otherwise) or business (including any
Borrower Party's ability to perform its obligations hereunder or under the other
Loan Documents).

4.1.1



4.1.4

Access   to   Property.    Borrower  shall  permit  agents,  representatives
 and employees of Lender  to  inspect  the  Property  or  any  part  thereof  at
 reasonable  hours  upon reasonable advance notice.




4.1.5

Further     Assurances;     Supplemental     Security     Instrument
    Affidavits. Borrower shall, at Borrower's sole cost and expense:




(a)

execute and deliver to Lender such documents, instruments, certificates,
assignments  and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or  protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and




(b)

do and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.




4.1.6

Financial Reporting.




(a)

Borrower shall keep and maintain or will cause to be kept and maintained proper
and accurate books and records, in accordance with GAAP (or such other
accounting method reasonably approved by Lender), reflecting the financial
affairs of Borrower. Lender shall have the right from time to time during normal
business hours upon reasonable notice to Borrower to examine such books and
records at the office of Borrower or other Person maintaining such books and
records and to make such copies or extracts thereof as Lender shall desire.




(b)

Borrower shall furnish Lender annually, within ninety (90) days following the
end of each Fiscal Year, a complete copy of Borrower's annual financial
statements audited by a "Big Four" accounting firm or other independent
certified public accountant acceptable to Lender prepared in accordance with
GAAP (or such other accounting method reasonably approved by Lender), covering
the Property, including statements of income and expense and cash flow for
Borrower and the Property and a balance sheet for Borrower. Such statements
shall set forth Adjusted Net Cash Flow and the components thereof.  Borrower's
annual financial statements shall be accompanied by a certificate executed by
the chief financial officer of Borrower stating that such annual financial
statement presents fairly the financial condition and the results of operations
of Borrower and the Property. Together with Borrower's annual financial
statements, Borrower shall furnish to Lender (i) an Officer's Certificate
certifying as of the date thereof whether to the best of Borrower's knowledge
there exists  an  event  or circumstance which constitutes a Default or Event of
Default by  Borrower  under  the Loan Documents and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same, (ii) an annual summary  of any and
all Capital Expenditures made at the Property during the prior  twelve  (12)
 month  period,   (iii) a  calculation  reflecting   Actual  Debt   Service

(a)








--------------------------------------------------------------------------------

Coverage Ratio for the prior twelve (12) month period, and (iv) the Officer's
Certificate described in Section 3. l.24(x).




(c)

Borrower will furnish Lender on or before  the  forty-fifth  (45th) day after
the end of each fiscal quarter (based on Borrower's Fiscal Year), the following
items:




(i)

a current balance sheet of Borrower and quarterly and year to date statements of
income and expense and cash flow prepared for such quarter with respect to the
Property, and for the corresponding quarter of the previous year, and a
statement of revenues and expenses for the year to date, and a statement of
Adjusted Net Cash Flow for such quarter.




(ii)

an Officer's Certificate from the chief financial officer of Borrower,
certifying to the best of the signer's knowledge: (A) that such statements
referred  to in (i) above are true, correct, accurate and complete and fairly
present the financial condition and results of the operations of Borrower and
the Property in accordance with GAAP (or such other accounting method reasonably
approved by  Lender) as applicable, (B) that as of the date of such Officer's
Certificate, no Default exists under this Agreement or any other Loan Document
or, if so, specifying the nature and status of each such Default and the action
then being taken by Borrower or proposed to be taken to remedy such Default, and
(C) a calculation reflecting the Actual Debt Service Coverage Ratio for the
prior twelve (12) month period;




(iii)

a current rent roll for the Property; and




(iv)

a comparison of the budgeted income and expenses and the actual income and
expenses for such quarter and year to date for the Property, together with a
detailed explanation  of any variances of more than five percent (5%) between
budgeted and actual amounts for such period and year to date.




(d)

Until the date on which the Loan is included  as part of a Securitization,
Borrower will furnish Lender on or before the thirty-fifth (35th) day after the
end of each calendar month, the following items:




(i)

a current balance sheet of Borrower and monthly and year- to-date statements of
income and expense and cash flow prepared for such month with respect to the
Property, and for the corresponding month of the  previous year, and a statement
of revenues and expenses for the year-to-date, and a statement of Adjusted Net
Cash Flow for such month;




(ii)

an Officer's Certificate from the chief financial officer of Borrower,
certifying to the best of the signer's knowledge: (A) that such statements
referred to in (i) above are true, correct, accurate and complete and fairly
present the financial condition and results of the operations of Borrower and
the Property in accordance with GAAP as applicable; and (B) that as of the date
of such Officer's Certificate, no Default exists under this Agreement or any
other

(i)





--------------------------------------------------------------------------------

Loan Document or, if so, specifying the nature and status of each such Default
and the action then being taken by Borrower or proposed to be taken to remedy
such Default; and




(iii)

current rent roll for the Property.




(e)

Borrower shall submit the Annual Budget to Lender not later than thirty (30)
days prior to the commencement of each Fiscal Year. Lender shall have the right
to approve each Annual Budget. Annual Budgets approved by Lender shall
hereinafter be referred to as an "Approved Annual Budget." In the event that
Borrower incurs an extraordinary operating expense or extraordinary capital
expenditure not set forth in the  Annual Budget (each, an "Extraordinary
Expense"), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender's approval.




(f)

Borrower shall furnish to Lender any notice received from a Tenant threatening
non-payment of Rent or other default, alleging or acknowledging a default by
landlord, requesting a termination of a Lease or a material modification of any
Lease or notifying Borrower of the exercise or non-exercise of any option
provided for in such Tenant's Lease, or any other similar material
correspondence received by Borrower from Tenants during the subject fiscal
quarter;




(g)

Borrower shall deliver to Lender, within ten (10) Business Days of the receipt
thereof by Borrower, a copy of all reports prepared by Manager pursuant to the
Management Agreement, including, without limitation, any inspection reports.




(h)

Borrower shall furnish to Lender, within five (5) Business Days after request
(or as soon thereafter as may be reasonably possible), such further detailed
information with respect to the operation of the Property and the financial
affairs of Borrower as may be reasonably requested by  Lender, including,
without limitation, a comparison of the budgeted income and expenses and the
actual income and expenses for a quarter and year to date for the Property,
together with a detailed explanation of any variances of more than the greater
of five percent (5%) or $25,000.00 between budgeted and actual amounts for such
period and year to date; and




(i)

Borrower acknowledges the importance to Lender of the timely delivery of each of
the items required by this Section 4.1.6 (each, a "Required Financial Item" and
collectively, the "Required Financial Items"). In the event Borrower fails to
deliver to Lender any of the Required Financial Items within the time frame
specified herein (each such event, a "Reporting Failure"), in addition to
constituting a default hereunder and without limiting Lender's other rights  and
remedies with respect to the occurrence of such a default, Borrower shall pay to
Lender the sum of $1,000.00 per occurrence for each  Reporting Failure. It shall
constitute a further Event of Default hereunder if any such payment is not
received by Lender within thirty (30) days of the date on which such payment is
due, and Lender shall be entitled to the exercise of all of its rights and
remedies provided hereunder.

(a)








--------------------------------------------------------------------------------





4.1.7

Title to the Property. Borrower will warrant and defend the validity and
priority of the Lien of the Security Instrument on the Property against the
claims of all Persons whomsoever, subject only to Permitted Encumbrances.




4.1.8

Estoppel Statement.




(a)

After request by Lender, Borrower shall within five (5) Business Days furnish
Lender with a statement, duly acknowledged and certified, stating (i) the unpaid
principal amount of the Note, (ii) the Interest Rate of the Note, (iii) the date
installments of interest and/or principal were last paid, (iv) any offsets or
defenses to the payment of the Debt, if any, and (v) that this Agreement and the
other Loan Documents have not been modified or if modified, giving particulars
of such modification.




(b)

After request by Borrower, provided no Event of Default exists, Lender shall
within ten (10) Business Days furnish Borrower with a statement, duly
acknowledged and certified, stating (i) the unpaid principal amount of the Note,
(ii) the Interest Rate of the Note, (iii) the date installments of interest
and/or principal were last paid and (iv) whether or not Lender has sent any
notice of default under the Loan Documents which remains uncured in the opinion
of Lender.




(c)

Borrower shall deliver to Lender, upon written request, an estoppel certificate
from each party under each Material Agreement and each Tenant under any Lease
(provided that Borrower shall only be required to use commercially reasonable
efforts to obtain an estoppel certificate from any Tenant not required to
provide  an estoppel certificate under its Lease); provided that such
certificate may be in the form required under such Material Agreement or Lease;
provided, further, that Borrower shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year (other than
in connection with an Event of Default or a Securitization).




4.1.9

Leases.




(a)

All Leases and all renewals of Leases executed after the  date hereof shall (i)
provide for rental rates comparable to existing local market rates  for similar
properties, (ii) be on commercially reasonable terms, (iii) provide that such
Lease is subordinate to the Security Instrument and that the lessee will attom
to Lender and any purchaser at a foreclosure sale,. (iv) not contain any terms
which would materially adversely affect Lender's rights under the Loan
Documents, (v) be written substantially in accordance with the standard form of
Lease which shall have been approved by Lender (subject to any
commercially-reasonable changes made in the course of negotiations with the
applicable Tenant), (vi) not be to an Affiliate of Borrower or any Borrower
Party, and

(vii) not contain any option to purchase, any right of first refusal to
purchase, any right to terminate (except in the event of the destruction or
condemnation of substantially all of the Property. All Major Leases and all
renewals, amendments and modifications thereof executed after the date hereof
shall be subject to Lender's prior approval, which approval shall not be
unreasonably withheld or delayed.





--------------------------------------------------------------------------------





(b)

Borrower (i) shall observe and perform the obligations imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) shall enforce the
terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; provided, however, Borrower shall not terminate or accept a surrender of
a Major Lease without Lender's prior approval except in accordance with the
terms set forth in said Major Lease;

(iii) shall not collect any of the Rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any assignment of
lessor's interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change any Lease so as to change the
amount of or payment date for rent, change the expiration date, grant any option
for additional space or term, materially reduce the obligations of the lessee or
increase the obligations of lessor; (vi) shall hold all security deposits under
all Leases in accordance with Legal Requirements; and (vii) shall not permit or
consent to any assignment or sublease of any Major Lease without Lender's prior
written approval (other than assignments or subleases expressly permitted under
any Major Lease pursuant to a unilateral right of the Tenant thereunder not
requiring the consent of Borrower). Upon request, Borrower shall furnish Lender
with executed copies of all Leases.




(c)

Borrower agrees to promptly furnish to Lender all material written
correspondence received from Tenants (including notices of default) concerning
existing Leases, and notwithstanding anything contained herein to the contrary,
Borrower shall not willfully withhold from Lender any information regarding
renewal, extension, amendment, modification, waiver of provisions of,
termination, rental  reduction of, surrender of space of, or shortening of the
term of, any Lease during the term of the Loan. Borrower further agrees to
provide Lender with written notice of a Tenant "going dark" under such Tenant's
Lease within five (5) Business Days after such Tenant "goes dark" and Borrower's
failure to provide such notice shall constitute an Event of Default.




(d)

Borrower shall notify Lender in writing, within two (2) Business Days following
receipt thereof, of Borrower's receipt of any Lease Termination Fee paid by any
Tenant under any Lease, and Borrower further covenants and agrees that Borrower
shall deposit such Lease Termination Fee with Lender in accordance with Section
6.6 hereof.




(e)

Notwithstanding anything to the contrary contained herein, to the extent
Lender's prior approval is required for any leasing matters set forth  in this
Section 4.1.9, Lender shall have five (5) Business Days from receipt of written
request and all required information and documentation relating thereto in which
to approve or disapprove such matter, provided that such request to Lender is
marked in bold lettering with the following language:  "LENDER'S RESPONSE IS
REQUIRED WITHIN FIVE

(5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER" and the envelope containing the
request must be marked "PRIORITY". In the event that Lender fails to respond to
the leasing matter in question within such time, Lender's approval shall be
deemed given for all purposes. Borrower shall provide Lender with such
information and documentation as may be reasonably required by Lender,
including,








--------------------------------------------------------------------------------

without   limitation,   lease  comparables  and  other  market  information  as
 reasonably required by Lender.




4.1.10

Alterations. Lender's prior approval shall be required in connection with any
alterations to any Improvements (except tenant improvements under any Lease
approved by Lender), (a) that may have a Material Adverse Effect, (b) the cost
of which (including any related alteration, improvement or replacement)  is
reasonably anticipated to exceed the Alteration Threshold, or (c) that are
structural in nature, which approval may be granted or withheld in Lender's sole
discretion. If the total unpaid amounts incurred and to be incurred with respect
to such alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security  for Borrower's  obligations under
the Loan Documents  any of the following:   (i) cash,

(ii) Letters of Credit, (iii) U.S. Obligations, (iv) other securities acceptable
to Lender, or (v) a completion bond acceptable to Lender. Such security shall be
in an amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such  alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold.




4.1.11

Intentionally Omitted.




4.1.12

Material Agreements. Borrower shall  (i) promptly  perform  and/or observe, in
all material respects, all of the covenants and agreements required to be
performed and observed by it under the Material Agreements and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under the Material
Agreements of which it is aware; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Material Agreements; (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed under the Material Agreements in a commercially
reasonable manner;  (v) cause the Property to be operated, in all material
respects, in accordance with the Material Agreements; and (vi) not, without the
prior written consent of Lender, (A) enter into any new Material Agreement or
execute modifications to any existing Material Agreements, (B) surrender,
terminate or cancel the Material Agreements,

(C)

reduce or consent to the reduction of the term of the Material Agreements, (D)
increase or consent  to  the   increase  of  the  amount   of  any   charges
 under   the  Material   Agreements,

(E) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Material Agreements in any material
respect or (F) following the occurrence and during the continuance of an Event
of Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under the Material Agreements




4.1.13

Performance  by  Borrower.   Borrower  shall  in a timely  manner  observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan  Document  executed  and delivered by Borrower
without the prior consent of Lender.




4.1.14

Costs   of   Enforcement/Remedying    Defaults.     In  the  event  (a) that
 the Security Instrument is foreclosed in whole or in part or the Note or any
other Loan Document is

4.1.1





--------------------------------------------------------------------------------

put into the hands of an attorney for collection, suit, action or foreclosure,
(b) of the foreclosure of any Lien or mortgage prior to or subsequent to the
Security Instrument, (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or Guarantor or an assignment by
Borrower or Guarantor for the benefit of its creditors, or (d) Lender shall
remedy or attempt to remedy any Event  of Default hereunder, Borrower shall be
chargeable with and agrees to pay all costs incurred by Lender as a result
thereof,  including costs of collection and defense (including reasonable
attorneys', experts', consultants'  and witnesses' fees and disbursements) in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable on
 written  demand, together with interest thereon from the date incurred by
Lender at the Default Rate, and together with all required service or use taxes.




4.1.15

Business   and   Operations.     Borrower   will   continue  to   engage   in
 the businesses currently conducted by it as and to the extent the same are
necessary for the ownership and  leasing  of the  Property.    Borrower  will
 qualify  to  do business  and  will  remain in  good standing under the laws of
each jurisdiction as and to the extent the same are  required for the ownership
and leasing of the Property. Borrower shall at all times cause the  Property  to
 be maintained as an office complex.




4.1.16

Loan Fees. Borrower shall pay all fees and costs (including, without limitation,
all origination and commitment fees) required of Borrower pursuant to the terms
of the Term Sheet.




4.1.17

Intentionally Omitted.




4.1.18

Intentionally  Omitted.




4.1.19

Maintenance    of   Property.     Borrower   shall   cause  the  Property  to
 be maintained in good and safe working order and repair, reasonable wear and
tear excepted, and in keeping  with  the  condition  and  repair  of properties
 of  a similar  use,  value,  age,  nature  and construction.  Borrower  shall
 not  use,  maintain  or  operate  the  Property  in  any  manner  that
constitutes a public or private nuisance or that makes void, voidable, or
cancelable, or increases the premium  of, any insurance then in force with
respect thereto.   Borrower  shall  from time to time  make,  or  cause  to  be
 made,  all  reasonably  necessary  and  desirable  repairs,  renewals,
replacements,  betterments  and  improvements  to  the  Property.    Borrower
 shall not make any change in the use of the Property that would materially
increase the risk of fire or other hazard arising out of the operation of the
Property, or do or permit to be done thereon anything that may in any way impair
the value of the Property  in any material respect  or the Lien of the Security
Instrument. Borrower shall not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Property, regardless of
the depth thereof or the method of mining or extraction thereof.




4.1.20

Petroleum   Club  Obligations.    Borrower  shall  cause the  Petroleum  Club
Obligations to be performed in accordance with the Petroleum Club Settlement
Agreement  and the Petroleum Club Escrow Agreement, as applicable. Borrower
shall cause the Petroleum  Club HVAC Work to be completed on or before 90 days
after the Closing Date.

4.1.1







--------------------------------------------------------------------------------

Section 4.2

Borrower  Negative  Covenants.

Borrower  covenants and agrees with Lender that:




4.2.1

Due on Sale and Encumbrance; Transfers oflnterests.




(a)

Without the prior written consent of Lender, neither Borrower nor any other
Person having a direct or indirect ownership or beneficial interest in Borrower
shall sell, convey, mortgage, grant, bargain, encumber, pledge, assign or
transfer any interest, direct or indirect, in a Restricted Party, the Property
or any part thereof, whether voluntarily or involuntarily, in violation of the
covenants and conditions set forth in the Security Instrument and this Agreement
(collectively, "Prohibited Transfer").




(b)

A Prohibited Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower's right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation's stock or the creation or
issuance of new stock in one or a series of transactions; (iv) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests; (v)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; and (vii) the removal or the resignation of
Manager (including, without limitation, an Affiliated Manager) other than in
accordance with Section 7.3.




(c)

Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and an
assumption of this Agreement and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) payment of a transfer fee of 1% of outstanding
principal balance of the Loan and all of Lender's expenses incurred in
connection with such Prohibited Transfer, (c) the proposed transferee's
continued compliance with the covenants set forth in this Agreement, including,
without limitation, the covenants in Sections 3.1.34 and 4.2.11, (d) the ability
of the transferee to satisfy Lender's then current underwriting standards,
and/or (e) such other conditions and/or legal opinions as Lender shall determine
in its sole discretion to be in the interest of Lender. All expenses incurred by
Lender shall be payable by Borrower whether or not Lender consents to the
Prohibited Transfer. Lender shall not be required to demonstrate any actual
impairment of its security  or  any  increased  risk  of  default  hereunder  in
 order  to  declare  the  Debt

(a)





--------------------------------------------------------------------------------

immediately due and payable upon a Prohibited Transfer without Lender's consent.
This provision shall apply to every Prohibited Transfer, whether or not Lender
has consented to any previous Prohibited Transfer.




4.2.2

Intentionally  Omitted.




4.2.3

Dissolution.  Borrower shall not (i) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (ii) engage in
any business activity not related to the ownership and operation of the
Property, (iii) transfer, lease or sell, in one transaction or any combination
of transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan  Documents,  or  (iv)
cause, permit or suffer any SPC Party to (A) dissolve, wind up or liquidate or
take any action, or omit to take an action, as a result of which such SPC Party
would be dissolved, wound up or liquidated in whole or in part, or (B) amend,
modify, waive or terminate the  certificate of incorporation or bylaws of such
SPC Party, in each case without obtaining the prior consent of Lender.




4.2.4

Change  in  Business.   Borrower  shall not  enter into any line of  business
other than the ownership and operation of the Property.




4.2.5

Debt Cancellation. Borrower shall not cancel or otherwise  forgive  or release
any claim or debt (other than termination of Leases in accordance herewith) owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower's business.




4.2.6

Distributions. Borrower  agrees that there shall be no distributions to any of
its direct or indirect owners (legal or beneficial) until Borrower satisfies all
of its then current due and payable obligations hereunder and under the other
Loan Documents, including without limitation, Borrower's obligation to pay Debt
Service, deposits in to Reserve Funds, maintenance costs, and Operating
Expenses.




4.2.7

Zoning. Borrower shall not initiate or consent to any zoning reclassification of
any portion of the Property or seek any variance under any existing zoning
ordinance or use or permit the use of any portion of the Property in any manner
that could result in such use becoming a non conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior consent of Lender.




4.2.8

Intentionally  Omitted.




4.2.9

No Joint Assessment. Borrower shall not suffer, permit or initiate the joint
assessment of the Property (i) with any other real property constituting a tax
lot separate from the Property, and (ii) with any portion of the Property which
may be deemed to constitute personal property, or any other procedure whereby
the lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to the Property.




4.2.10

Principal   Place  of  Business.   Borrower  shall not  (i) change its
 principal place of business or name from the address and name set forth in the
introductory  paragraph hereof without, in each instance, (A) without first
giving Lender thirty (30) days' prior notice and

(B) taking all action required by Lender for the purpose of perfecting or
protecting the Lien and








--------------------------------------------------------------------------------

security interest of Lender created pursuant to this Agreement and the other
Loan Documents or

(ii) change its organizational structure without (A) obtaining the prior written
consent of Lender and (B) taking all action required by Lender for the purpose
of perfecting or protecting the Lien and security interest of Lender created
pursuant to this Agreement and the other Loan Documents. At the request of
Lender, Borrower shall execute a certificate in form reasonably satisfactory to
Lender listing the trade names under which Borrower intends to operate the
Properties, and representing and warranting that Borrower does business under no
other trade name with respect to the Properties.




4.2.11

ERISA.




(a)

Borrower shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights under the Note, this Agreement or the other Loan Documents) to be a
non­ exempt (under a statutory or administrative class exemption) prohibited
transaction under the Employee Retirement Income Security Act of 1974, as
amended ("ERISA").




(b)

Borrower shall deliver to Lender such certifications or other evidence from time
to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (A) Borrower is not an "employee benefit plan" as  defined  in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a "governmental
plan" within the meaning of Section 3(32) of ERISA; (B) Borrower is not subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (C) one or more of the following
circumstances is true:




(i)

Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. §2510.3-101(b)(2);




(ii)

Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by "benefit plan investors" within the meaning of
29 C.F.R. §2510.3-101(£)(2), as modified by ERISA Section 3(42), disregarding
the value of any equity interests in Borrower held by (I) a person (other than a
benefit plan investor) who has discretionary authority or control with respect
to the assets of Borrower, (II) any person who provides investment advice for a
fee (direct or indirect) with respect to the assets of Borrower, or (III) any
affiliate of a person described in the immediately preceding clause (I) or @;




(iii)

Borrower qualifies as an "operating company" or a "real estate operating
company" within the meaning of 29 C.F.R. §2510.3-lOl(c) or (e); or




(iv)

The assets of Borrower are not otherwise "plan assets" of one or more "employee
benefit plans" (as defined in Section 3(3) of ERISA) subject to Title I of
ERISA, within the meaning of 29 C.F.R. §2510.3-101.




4.2.12

Intentionally Omitted.

4.2.2

ARTICLE V




INSURANCE, CASUALTY AND CONDEMNATION




Section 5.1

Insurance.




5.1.1

Insurance Policies.




(a)

Borrower  shall  obtain  and maintain,  or cause to  be maintained, insurance
for Borrower and the Property providing at least the following coverages:




(i)

comprehensive all risk insurance on the Improvements and the personal property
at the Property, including contingent liability  from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements,  in each
case (A) in an amount equal to one hundred percent  (100%)  of  the  "Full
  Replacement   Cost,"  which  for  purposes  of  this Agreement  shall  mean
  actual   replacement   value   (exclusive   of   costs   of excavations,
 foundations,  underground  utilities  and  footings)  with  a waiver  of
depreciation;  (B) containing  an agreed amount endorsement with respect  to
 the Improvements and  personal  property  at the  Property  waiving  all
 co-insurance provisions; (C) providing for no deductible in excess of Ten
 Thousand and No/100 Dollars ($10,000.00) for all such insurance  coverage
  (other than a deductible of $25,000.00 per occurrence for wind damage); and
(D) containing an "Ordinance  or  Law  Coverage"   or  "Enforcement"
 endorsement   if any of the Improvements or the use of the Property  shall  at
 any  time  constitute legal non-conforming structures or uses. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally  designated  "special  flood
 hazard  area,"  flood  hazard insurance in an amount equal to the lesser of (1)
the outstanding principal  balance of the Note or

(2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended or such greater
amount as Lender shall require; and (z) earthquake insurance in amounts and in
form and substance satisfactory to Lender in the event the Property is located
in an area with a high degree of seismic activity, provided that the insurance
pursuant to clauses (y) and .(Y hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i).




(ii)

commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property,  such insurance (A) to be on the so-called "occurrence" form with a
combined limit, excluding umbrella coverage, of not less than Two Million and
No/100  Dollars  ($2,000,000)  and  a per  occurrence  limit  of  no  less  than

$1,000,000; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender by reason of changed economic conditions making such
protection   inadequate;   and   (C) to   cover   at   least   the   following
  hazards:

(1) premises and operations; (2) products and completed operations on an "if
any"








--------------------------------------------------------------------------------

basis; (3) independent contractors; (4) blanket contractual liability for all
legal contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Security Instrument to the extent the same is
available;




(iii)

business income insurance (A) with loss payable to Lender;

(B) covering all risks required to be covered  by the insurance provided for in
subsection (i) above for a period commencing at the time of loss for such length
of time as it takes to repair or replace with the exercise of due diligence and
dispatch; (C) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that  the policy may expire prior to the end of such period; and (D) in an
amount equal to one hundred percent (100%) of the projected gross income from
the Property for a period from the date of loss to a date (assuming total
destruction) which is twenty-four (24) months from the date that the Property is
repaired or replaced and operations are resumed. The amount of such business
income insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower's reasonable estimate of the gross income
from the Property for the succeeding twenty-four (24) month period. All proceeds
payable to  Lender pursuant to this subsection shall be held by Lender and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the  obligations secured by the Loan Documents on the respective dates of
payment provided for in the Note and the other Loan Documents except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance;




(iv)

at all times during which structural construction, repairs or alterations are
being made with respect to the Improvements, and only if the Property coverage
form does not otherwise apply, (A) owner's contingent or protective liability
insurance covering claims not covered by or under the terms or provisions of the
above mentioned commercial general liability insurance policy; and (B) the
insurance provided for in subsection (i) above written in a so-called builder's
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property, and (4) with an agreed amount endorsement waiving
co-msurance prov1s10ns;




(v)

workers' compensation, subject to the statutory limits of the state in which the
Property is located, and employer's liability insurance with a limit of at least
One Million and No/100 Dollars ($1,000,000) per accident and per disease per
employee, and One Million and No/100 Dollars ($1,000,000) for disease aggregate
in respect of any work or operations on or about the Property, or in connection
with the Property or its operation (if applicable);

(i)





--------------------------------------------------------------------------------





(vi)

comprehensive boiler and machinery insurance, if applicable, in amounts as shall
be reasonably required by Lender on terms consistent with the commercial
property insurance policy required  under subsection (i) above;




(vii)

umbrella liability insurance in addition to primary coverage in an amount not
less than Five Million and No/100 Dollars ($5,000,000) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (ii) above and (viii) below;




(viii)

motor vehicle liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence, including
umbrella coverage, of One Million and No/100 Dollars ($1,000,000);




(ix)

so-called "dramshop" insurance or other liability insurance required in
connection with the sale of alcoholic beverages;




(x)

insurance against employee dishonesty in an amount  not less than one (1) month
of gross revenue from the Property and with a deductible not greater than Ten
Thousand and No/100 Dollars ($10,000);




(xi)

if "acts of terrorism" or other similar acts or events or "fire following" are
hereafter excluded from Borrower's comprehensive all risk insurance policy or
policies required under Sections 5.1.l(a)(i) and 5.1.l(a)(iii) above, Borrower
shall obtain an endorsement to such policy or policies, or a separate policy
from an insurance provider which maintains at least an investment grade rating
from S&P (that is, "BBB-") and, if they are rating the Securities and if they
rate the insurer from Fitch (that is, "BBB-") and from Moody's (that is,
"Baa3"), insuring against all such excluded acts or events and "fire following",
to the extent such policy or endorsement is available, in an amount determined
by Lender in its sole discretion (but in no event more than an amount equal to
the sum of 100% of the  "Full Replacement Cost" and twelve (12) months business
interruption insurance); provided, such endorsement or policy shall be in form
and substance reasonably satisfactory to Lender.  Notwithstanding  the
foregoing, for so long as the Terrorism Risk Insurance Act of 2002, as extended
and modified by the Terrorism Risk Insurance Program Reauthorization  Act of
2007 ("TRIPRA") is in effect (including any extensions thereof or if another
federal governmental program is in effect relating to "acts of terrorism" which
provides substantially similar protections as TRIPRA), Lender shall accept
terrorism insurance which covers against "covered acts" as defined by TRIPRA (or
such other program) as full compliance with this Section 5.1.l(a)(xi) as it
relates to the risks that are required to be covered hereunder but only in the
event that TRIPRA  (or such other program) continues to cover both domestic and
foreign acts of terrorism; and

(i)








--------------------------------------------------------------------------------

(xii)

upon sixty (60) days' notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Property located  in  or around the region in which the
Property is located.




(b)

All insurance provided for in Section 5.1.l(a) shall be  obtained under valid
and enforceable policies (collectively, the "Policies" or, in the singular, the
"Policy") and, to the extent not specified above, shall be subject to the
approval of Lender as to deductibles, loss payees and insureds. Not less than
ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the "Insurance Premiums"), shall be delivered by Borrower to
Lender.




(c)

Any blanket insurance Policy (which may  include  coverage required under
Section 5.1.l(a)(xi)) shall specifically allocate to the Property the amount of
coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the Property in
compliance with the provisions  of Section 5.1.l(a).




(d)

All Policies of  insurance  provided  for  or  contemplated  by Section 5.1.l(a)
shall be primary coverage and, except for the Policy referenced  in Section 5.1.
l(a)(v), shall name Borrower as the insured and Lender and its successors and/or
assigns as the additional insured, as its interests may appear, and in the case
of property damage, boiler and machinery, flood, earthquake and terrorism
insurance, shall contain a so-called New York  standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender. Borrower shall not procure or permit any of its constituent
entities to procure any other insurance coverage which would be on the same
level of payment as the Policies or would adversely impact in any way the
ability of Lender or Borrower to collect any proceeds under any of the Policies.




(e)

All Policies of insurance provided for in Section 5.1.l(a),  except for the
Policies referenced in Section 5.1.l (a)(v) and (a)(viii) shall contain clauses
or endorsements to the effect that:




(i)

no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;




(ii)

the Policy shall not be canceled without at least thirty (30) days' written
notice to Lender and any other party named therein as an additional insured
 and, if obtainable  by  Borrower  using  commercially  reasonable  efforts,

(i)





--------------------------------------------------------------------------------

shall not  be  materially  changed  (other than  to  increase  the  coverage
 provided thereby) without such a thirty (30) day notice; and




(iii)

Lender  shall  not  be  liable  for  any  Insurance  Premiums thereon or subject
to any assessments thereunder.




(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.




(g) In the event of foreclosure of the  Security  Instrument  or  other transfer
of title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.




5.1.2

Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and having a claims paying ability rating of "A" or
better by S&P and Fitch and an insurance financial strength rating of "A2" by
Moody's. If a Securitization occurs, (i) the foregoing required insurance
company rating by a Rating Agency not rating any Securities shall be disregarded
and (ii) if the insurance company complies with the aforesaid S&P required
rating (and S&P is rating the Securities) and the other Rating Agencies rating
the Securities do not rate the insurance company, such insurance company shall
be deemed acceptable with respect to such Rating Agency not rating such
insurance company. If a Securitization occurs and S&P is not a Rating Agency,
each of the insurance companies shall have a claims paying ability rating of at
least A- by Fitch and an insurance financial strength rating of A3 by Moody's
and at least sixty-seven percent (67%) of the coverage shall be provided by
insurance  companies  having claims paying ability ratings of A by Fitch and an
insurance financial strength rating of A2 by Moody's; provided, however, if
Fitch or Moody's shall not provide a rating for an insurance company, then an
A.M. Best rating of A(X) shall be substituted for each of the foregoing rating
requirements of Fitch or Moody's, as applicable. Notwithstanding the foregoing,
Borrower shall be permitted to maintain the Policies with insurance companies
which do not meet the foregoing requirements (an "Otherwise Rated Insurer"),
provided Borrower obtains a "cut-through" endorsement (that is, an endorsement
which permits recovery against the provider of such endorsement) with respect to
any Otherwise Rated Insurer from  an insurance company which meets the claims
paying ability ratings required above. Moreover, if Borrower  desires  to
maintain insurance required hereunder from an insurance company which  does not
 meet  the claims paying ability ratings set forth herein but the parent  of
such insurance company, which owns at least fifty-one percent (51%) of such
insurance company, maintains such ratings, Borrower may use such insurance
companies if approved by the Rating Agencies (such approval

5.1.1







--------------------------------------------------------------------------------

may be conditioned on items required by the Rating Agencies including a
requirement that the parent guarantee the obligations of such insurance
company).




Section 5.2

Casualty and Condemnation.




5.2.1

Casualty. If the Property shall sustain a Casualty, Borrower shall give prompt
notice of such Casualty to Lender and shall promptly commence and diligently
prosecute to completion the repair and restoration of the Property as nearly as
possible to the condition the Property was in immediately prior to such Casualty
(a "Restoration") and otherwise in accordance with Section 5.3, it being
understood, however, that Borrower shall not be obligated to restore the
Property to the precise condition of the Property prior to such Casualty
provided the Property is restored, to the extent practicable, to be of at least
equal value and of substantially the same character as prior to the Casualty.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance to extent of available cash from the Property. Lender may,
but shall not be obligated to, make proof of loss if not made promptly by
Borrower. In the event of a Casualty where the loss does not exceed Restoration
Threshold, Borrower may settle and adjust  such claim;  provided  that  (a) no
 Event  of  Default  has  occurred  and  is continuing  and



(b)

such adjustment is carried out in a commercially reasonable and timely manner.
 Inthe event of a Casualty where the loss exceeds the Restoration Threshold or
if an Event of Default then exists, Borrower may settle and adjust such claim
only with the consent of Lender (which consent shall not be unreasonably
withheld or delayed) and Lender shall have the opportunity to participate, at
Borrower's cost, in any such adjustments. Notwithstanding any Casualty, Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement.




5.2.2

Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of the
Property and shall deliver to Lender a copy of any and all papers served in
connection with such proceedings. Provided no Event of Default has occurred and
is continuing, in the event of a Condemnation where the amount of the taking
does not exceed the Restoration Threshold, Borrower may settle and compromise
such Condemnation; provided that the same is effected in a commercially
reasonable and timely manner. In the event a Condemnation where the amount of
the taking exceeds the Restoration Threshold or if an Event of Default then
exists, Borrower may settle and compromise the Condemnation only with the
consent of Lender (which consent shall not be unreasonably withheld or delayed)
and Lender shall have the opportunity to participate, at Borrower's cost, in any
litigation and settlement discussions in respect thereof and Borrower shall from
time to time deliver to Lender all instruments requested by Lender to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
 Notwithstanding  any Condemnation,  Borrower shall continue to pay the Debt at
the time and in the manner provided for its payment in the Note and in this
Agreement. Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or  in the Note. If the Property
or any portion thereof is taken by any Governmental Authority, Borrower shall
promptly commence and diligently prosecute the Restoration of the Property and
otherwise comply with the provisions of Section 5.3.  If the  Property  is
 sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have

5.2.1




--------------------------------------------------------------------------------

the right, whether or not a deficiency judgment on the Note shall have been
sought, recovered or denied, to receive the Award, or a portion thereof
sufficient to pay the Debt.




5.2.3

Casualty   Proceeds.   Notwithstanding   the   last    sentence    of Section
5.1. l (a)(iii) and provided no Event of Default exists hereunder, proceeds
received by Lender on account of the business interruption insurance specified
in Subsection 5.1.l(a)(iii) above with respect to any Casualty shall be held by
Lender and applied to the Debt but (a) only to the extent it reflects a
replacement for (i) lost Rents that would have been due under Leases existing on
the date of such Casualty, and/or (ii) lost Rents under Leases that had not yet
been executed and delivered at the time of such Casualty which Borrower has
proven to the insurance company would have been due under such Leases (and then
only to the extent such proceeds disbursed by the insurance company reflect a
replacement for such past due Rents) and (b) only to the extent necessary to
fully make the Debt Service payments and to make the deposits to the Reserve
Funds in accordance with Article VI. All other such proceeds shall be held by
Lender and disbursed in accordance with Section 5.3 hereof.




Section 5.3

Delivery of Net Proceeds.




5.3.1

Minor  Casualty  or  Condemnation.   If a Casualty or Condemnation  has occurred
to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs of completing the Restoration shall be less than the
Restoration Threshold, and provided the

conditions set forth in Section 5.3.2(a)(i) through illbelow have been met, the
Net Proceeds will be disbursed by Lender to Borrower.  Promptly after receipt of
the Net Proceeds, Borrower shall

commence and satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement. If any Net Proceeds are received by
Borrower and may be retained by Borrower pursuant to the terms hereof, such Net
Proceeds shall, until completion of the Restoration, be held in trust for Lender
and shall be segregated from other funds of Borrower to be used to pay for the
cost of Restoration in accordance with the terms hereof. Notwithstanding the
foregoing or anything to the contrary contained herein, in the event that, in
accordance with the applicable terms and conditions hereof, the Condemnation Net
Proceeds are required to be applied to the principal amount of the Debt and the
amount of the Condemnation Net Proceeds applied to the principal amount of the
Debt in connection therewith are insufficient under REMIC Requirements because
such Condemnation Net Proceeds (or a portion thereof) are paid to or held by a
Person other than Lender, Borrower shall, within five (5) days of demand by
Lender, prepay the principal amount of the Debt in an amount equal to such
insufficiency plus the amount of any interest that would have accrued on such
amounts through the next Monthly Payment Date (such payment, the "Condemnation
Payment").




5.3.2

Major Casualty or Condemnation.




(a)

If a Casualty or Condemnation has occurred to the Property and the Net Proceeds
are equal to or greater than the Restoration Threshold or the costs of
completing the Restoration is equal to or greater than the Restoration
Threshold, Lender shall make the Net Proceeds available for the Restoration,
provided that each of the following conditions are met:




(i)

no Event of Default shall have occurred and be continuing;

(i)








--------------------------------------------------------------------------------

(ii)

(A) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of the (i) fair market value of the Property as reasonably
determined by Lender and (ii) rentable area of the  Property has been damaged,
 destroyed  or rendered  unusable  as a result  of such Casualty or

(B) in the event the Net Proceeds are an Award, less than fifteen percent (15%)
of each of the (i) fair market value of the Property as reasonably determined by
Lender, and (ii) rentable area of the Property has been taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements material to the operation of the Property, as determined by Lender
in its sole discretion, is the subject of the Condemnation;




(iii)

Leases requiring payment of annual rent equal to eighty percent (80%) of the
Operating Income received by Borrower  during the twelve

(12) month period immediately preceding the Casualty or Condemnation and all
Major Leases shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration, notwithstanding the occurrence of such Casualty or
Condemnation;




(iv)

Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
 whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;




(v)

Lender shall be satisfied that any operating deficits and all payments of
principal and interest under the Note will be paid during the period required
for Restoration from (A) the Net Proceeds, or (B) other funds of Borrower;




(vi)

Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (A) the date six (6) months prior to the Maturity Date,
(B) the earliest date required for  such completion under the terms of any Major
Lease and Material Agreement, (C) such time as may be required under applicable
Legal Requirements in order to repair and restore the Property to the condition
it was in immediately prior to such Casualty or to as nearly as possible the
condition it was in immediately prior to such Condemnation, as applicable or (D)
the expiration of the insurance coverage referred to in Section 5.1. l(a)(iii);




(vii)

the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements and any Major Lease
and Material Agreement;




(viii)

the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements and
the requirements of any Major Lease and Material Agreement;

(ii)





--------------------------------------------------------------------------------





(ix)

such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements; and




(x)

with respect to a Condemnation, Lender shall be satisfied that making the Net
Proceeds available for Restoration shall be  permitted pursuant to REMIC
Requirements.




(b)

The Net Proceeds shall be paid directly to Lender and held  by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Debt. The
Net Proceeds shall be disbursed by Lender to, or as directed by, Borrower from
time to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that



(A)

all requirements set forth in Section 5.3.2(a) have been satisfied, (B) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (C) there exist no notices of
pendency, stop orders, mechanic's or materialman's liens or notices of intention
to file  same, or any  other  liens  or encumbrances of any nature whatsoever on
the Property arising out of the Restoration which have not either been fully
bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.




(c)

All plans and specifications  required in connection with the Restoration shall
be subject to prior approval of Lender and an independent architect selected by
Lender (the "Casualty Consultant"). The plans  and  specifications  shall
require that the Restoration be completed in a first-class workmanlike manner at
least equivalent to the quality and character of the original work in the
Improvements (provided, however, that in the case of a partial Condemnation, the
Restoration shall be done to the extent reasonably practicable after taking into
account the consequences of such partial Condemnation), so that upon completion
thereof, the Property  shall be at least equal in value and general utility to
the Property prior to the damage or destruction; it being understood, however,
that Borrower shall not be obligated to restore the Property to the precise
condition of the Property prior to such Casualty provided the Property is
restored, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty. Borrower shall
restore all Improvements such that when they are fully restored and/or repaired,
such Improvements and their contemplated use fully comply with all applicable
material Legal Requirements and the requirements of any Major Lease. The
identity  of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to approval of Lender and the Casualty Consultant. Notwithstanding
anything to the contrary contained herein, Lender and the Casualty Consultant
shall have fifteen (15) Business Days from receipt of written request and all
required information and documentation related thereto in which  to  approve  or
disapprove such contractors, subcontractors and materialmen. In the event Lender
or the Casualty Consultant fails to respond to such request within such time,
Lender's or the Casualty Consultant's approval,  as applicable,  shall be deemed
 given for all purposes. All costs and expenses incurred by Lender in connection
with recovering, holding  and

(b)








--------------------------------------------------------------------------------

advancing the Net Proceeds for the Restoration including, without limitation,
reasonable attorneys' fees and disbursements and the Casualty Consultant's fees
and disbursements, shall be paid by Borrower.




(d)

In no event shall Lender be obligated to make disbursements of the Net  Proceeds
in excess of an amount  equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, less  the  Casualty  Retainage.

The  term  "Casualty  Retainage"  shall  mean,  as to  each contractor,
subcontractor or materialman engaged in the Restoration, an amount equal to ten
 percent  (10%)  of  the  costs  actually  incurred  for  work  in  place  as
 part  of  the Restoration,  as  certified  by  the  Casualty  Consultant,
 until  the  Restoration  has  been completed.   The Casualty Retainage  shall
in no event, and notwithstanding  anything to the contrary set forth above in
this Section 5.3.2(d), be less than the amount actually held back  by  Borrower
 from  contractors,  subcontractors  and  materialmen  engaged  in  the
Restoration.   The Casualty Retainage shall not be released until the Casualty
Consultant certifies  to  Lender  that  the  Restoration  has  been  completed
 in  accordance  with  the provisions  of this Section 5.3.2(d) and that all
approvals necessary for the re-occupancy and  use   of  the  Property   have
 been   obtained   from  all  appropriate   Governmental Authorities,  and
Lender  receives  evidence  satisfactory  to Lender that the  costs  of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender will release the portion of the
Casualty Retainage being held  with  respect  to  any  contractor,
 subcontractor  or  materialman   engaged  in  the Restoration as of the date
upon which the Casualty Consultant certifies to Lender that the contractor,
 subcontractor or materialman  has  satisfactorily  completed  all work  and has
supplied

all   materials

in

accordance

with

the

provisions

of

the

contractor's, subcontractor's  or materialman's  contract,  the  contractor,
 subcontractor  or materialman delivers  the  lien  waivers  and  evidence  of
 payment  in  full  of  all  sums  due  to  the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the  continued priority  of the lien of the
Security Instrument and evidence of payment  of any premium payable  for such
endorsement.   If required by Lender, the release  of any such portion  of the
Casualty Retainage  shall be approved by the  surety company,  if any,  which
has issued  a payment  or performance bond with respect to the contractor,
subcontractor or materialman.




(e)

Lender  shall not be  obligated to make  disbursements  of the Net Proceeds more
frequently than once every calendar month.




(f)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall  deposit  the  deficiency  (the  "Net  Proceeds
  Deficiency")  with  Lender  before  any further disbursement of the Net
Proceeds  shall be made.  The Net Proceeds  Deficiency deposited with Lender
shall be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions  applicable  to the

(b)

disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.3.2 shall constitute additional security for the Debt.




(g)

The excess, if any, of the Net Proceeds and the remaining balance, if any, of
the Net Proceeds Deficiency deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions ofthis Section 5.3.2, and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided  no Event of Default shall have occurred and shall be continuing under
any of the Loan Documents; provided, however, the amount of such excess returned
to Borrower in the case of a Condemnation shall not exceed the amount of Net
Proceeds Deficiency deposited by Borrower with the balance being applied to the
Debt in the manner provided for in Subsection 5.3.2(h).




(h)

All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
5.3.2(g) may be retained and applied by Lender toward the payment of the Debt,
whether or not then due and payable, in such order, priority and proportions as
Lender in its sole discretion shall deem proper, or, at the discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall designate.




ARTICLE VI RESERVE FUNDS

Section 6.1

Required Repair Fund.




6.1.1

Deposit of Required Repair Funds. Borrower shall perform the repairs at the
Property as set forth on Schedule II hereto (such repairs hereinafter referred
to as "Required Repairs") and shall complete each of the Required Repairs on or
before the respective deadline for each repair as set forth on Schedule II. On
the Closing Date, Borrower shall deposit with Lender the amount set forth on
such Schedule II hereto to perform the Required Repairs. Amounts deposited
pursuant to this Section 6.1.1 are referred to herein as the "Required Repair
Funds."




6.1.2

Release of Required Repair Funds. Lender shall disburse to Borrower the Required
 Repair Funds upon satisfaction by Borrower  of each of the following
conditions:

(a)

Borrower shall submit a request for payment to Lender at least ten (10) days
prior to the date on which Borrower requests such payment be made and specifies
the Required Repairs to be paid,

(b)

on the date such request is received by Lender and on the date such payment is
to be made, no Event of Default shall exist and remain uncured, (c) Lender shall
have received a certificate from Borrower (i) stating that all Required Repairs
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements and
the Material Agreements, such certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required in
connection with the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement, and (iii) stating that each such

(a)








--------------------------------------------------------------------------------

Person has been paid in full or will be paid in full upon such disbursement,
such certificate to be accompanied by lien waivers or other evidence of payment
satisfactory to Lender, (d) at Lender's option, a title search for the Property
indicating that the Property is free from all liens, claims and other
encumbrances not previously approved by Lender, (e) at Lender's option, if the
cost of the Required Repairs exceeds $25,000, Lender shall have received a
report satisfactory to Lender in its reasonable discretion from an architect or
engineer approved by Lender  in respect of such architect or engineer's
inspection of the required repairs, and (f) Lender shall have received such
other evidence as Lender shall reasonably request that the Required Repairs to
be funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall not be required to
disburse Required Repair Funds more frequently than once each calendar month,
nor in an amount less than the Minimum Disbursement Amount (or a lesser amount
if the total Required Repair Funds is less than the Minimum Disbursement Amount,
in which case only one disbursement of the amount remaining in the account shall
be made).




Section 6.2

Tax Funds.




6.2.1

Deposits of Tax Funds. On the Closing Date, Borrower shall deposit with Lender
the amount of $202,017.49, and there shall be deposited on each Monthly Payment
Date an amount equal to one-twelfth of the Taxes that Lender estimates will be
payable during the next ensuing twelve (12) months in order to accumulate
sufficient funds to pay all such Taxes at least ten (10) days prior to their
respective due dates. Amounts deposited pursuant to this Section 6.2. l are
referred to herein as the "Tax Funds." If at any time Lender reasonably
determines that the Tax Funds will not be sufficient to pay the Taxes, Lender
shall notify Borrower of such determination and the monthly deposits for Taxes
shall be increased by the amount that Lender estimates is sufficient to make up
the deficiency at least ten (10) days prior to the respective due dates for the
Taxes; provided that if Borrower receives notice of any deficiency after the
date that is ten (10) days prior to the date that Taxes are due, Borrower will
deposit such amount within one (1) Business Day after its receipt of such
notice.




6.2.2

Release of Tax Funds.  Lender shall have the right and obligation (absent an
Event of Default) to apply the Tax Funds to payments of Taxes. In making any
payment relating to Taxes, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes)
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax Funds shall exceed the amounts due for
Taxes, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax Funds. Any Tax
Funds remaining after the Debt has been paid in full shall be returned to
Borrower.




Section 6.3

Insurance Funds.




6.3.l

Deposits of Insurance Funds.




(a)

On the Closing Date, Borrower shall deposit with Lender the amount of $0.00, and
there shall be deposited on each Monthly Payment Date an amount equal to
one-twelfth of the Insurance Premiums that Lender estimates will be payable for

(a)





--------------------------------------------------------------------------------

the renewal of the coverage afforded by the Policies upon the expiration thereof
in order to accumulate sufficient  funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies.  Amounts
 deposited  pursuant  to  this Section 6.3.1 are referred to herein as the
"Insurance Funds." If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.




(b)

Notwithstanding the foregoing, Borrower shall not be required to reserve funds
in respect of Insurance Premiums,  so long as (i) no Event of Default has
occurred and is continuing and (ii) Borrower delivers evidence reasonably
acceptable to Lender that the insurance required hereunder is maintained under a
blanket insurance policy meeting the requirements set forth in Article V and
that the applicable insurance premiums for the policy year have been paid in
full in advance.




6.3.2    Release  of  Insurance  Funds.   Lender  shall have the right and
 obligation (absent an Event of Default) to apply the Insurance Funds to payment
oflnsurance Premiums.  In making any payment relating to Insurance Premiums,
 Lender may do so  according to any bill, statement or estimate procured from
the insurer or its agent, without  inquiry into the accuracy of such bill,
statement or estimate.   If the amount of the Insurance  Funds shall exceed the
amounts due for Insurance Premiums, Lender shall, in its sole discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the  Insurance Funds. Any Insurance Funds remaining after the Debt has been
paid in full shall be returned to Borrower.




Section 6.4      Capital Expenditure Funds.




6.4.1

Deposits   of   Capital   Expenditure   Funds.    Borrower  shall  deposit  with
Lender on each Monthly Payment  Date  an  amount  equal  to  $3,147.00  for
 annual   Capital Expenditures approved by Lender, which approval shall not be
unreasonably withheld or delayed. Amounts deposited pursuant to this Section
6.4.1  are  referred  to  herein  as  the   "Capital Expenditure Funds." Lender
may reassess its estimate of the  amount  necessary  for  Capital Expenditures
from time to time and, and may require Borrower to increase the monthly
 deposits required pursuant to this Section 6.4.1 upon thirty (30) days notice
to  Borrower  if  Lender determines in its reasonable discretion that an
increase is necessary to maintain proper  operation of the Property.




6.4.2

Release of Capital Expenditure Funds.




(a)

Lender shall direct Lender to disburse Capital Expenditure Funds only for
Capital Expenditures.




(b)

Lender shall disburse to Borrower the Capital Expenditure Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests  such payment be made and specifies the Capital
Expenditures  to be

(a)








--------------------------------------------------------------------------------

paid, (ii) on the date such request is received by Lender and on the date such
payment is to be made, no Event of Default shall exist and remain uncured, (iii)
Lender shall have received a certificate from Borrower (A) stating that the
items to be funded by the requested disbursement are Capital Expenditures, (B)
stating that all Capital Expenditures at the Property to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements and any Major Lease and
Material Agreement, such certificate to be accompanied by a copy of any license,
permit or other approval required by any Governmental Authority in connection
with the Capital Expenditures, (C) identifying each Person that supplied
materials or labor in connection with the Capital Expenditures to be funded by
the requested disbursement, and (D) stating that each such Person has been paid
in full or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to Lender,
(iv) at Lender's option, a title search for the Property indicating that the
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, and (v) at Lender's option, if the cost of any individual
Capital Expenditure exceeds $25,000, Lender shall have received a report
satisfactory to Lender in its reasonable discretion from an architect or
engineer approved by Lender in respect of such architect or engineer's
inspection of the required repairs, and (vi) Lender shall have received such
other evidence as Lender shall reasonably request that the Capital Expenditures
 at the Property to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower. Lender
shall not be required to disburse Capital Expenditure Funds more frequently than
once each calendar month, nor in an amount less than the Minimum Disbursement
Amount (or a lesser amount if the total amount of Capital Expenditure Funds is
less than the Minimum Disbursement Amount, in which case only one disbursement
of the amount remaining in the account shall be made).




(c)

Nothing in this Section 6.4.2 shall (i) make Lender responsible for making or
completing the Capital Expenditures  Work; (ii) require Lender to expend funds
in addition to the Capital Expenditure Funds to complete any Capital
Expenditures Work;  (iii) obligate  Lender  to  proceed  with  the  Capital
 Expenditures  Work;  or



(iv)

obligate Lender to demand from Borrower additional sums to complete any Capital
Expenditures Work.




(d)

Borrower shall permit Lender and Lender's agents and representatives (including,
without limitation, Lender's engineer, architect, or inspector) or third parties
to enter onto the Property during normal business hours (subject to the rights
of Tenants under their Leases) to inspect the progress of any Capital
Expenditures Work and all materials being used in connection therewith and to
examine all plans and shop drawings relating to such Capital Expenditures Work.
Borrower shall cause all contractors and subcontractors to cooperate with Lender
or Lender's representatives or such other Persons described above in connection
with inspections described in this Section 6.4.2(d).




(e)

If a disbursement will exceed $25,000, Lender may require an inspection of the
Property at Borrower's expense prior to making a disbursement of Capital
Expenditure Funds in order to verify completion of the Capital Expenditures

(c)





--------------------------------------------------------------------------------

Work for which reimbursement is sought. Lender may require  that such inspection
be conducted by an appropriate independent qualified professional selected by
Lender and may require a certificate of completion by an independent qualified
professional architect acceptable to Lender prior to the disbursement of Capital
Expenditure Funds. Borrower shall pay the commercially reasonable expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional architect.




(f) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen's compensation insurance,
builder's risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with Capital Expenditures Work. All
such policies shall be in form and amount reasonably satisfactory to Lender.




Section 6.5      Rollover Funds.




6.5.1

Deposits of Rollover Funds. On the Closing Date, Borrower shall deposit with
Lender the amount of $0.00, and to the extent (i) the amount of Rollover Funds
(as hereinafter defined) held by Lender is less than $600,000.00, or (ii) the
Actual Debt Service Coverage Ratio is less than 1.25 to 1.00 until such time as
the Actual Debt Service Coverage Ratio equals or is greater than 1.25 to 1.00
for three (3) consecutive calendar months, or (iii) not more than 80% of the
leasable square footage of the Property is occupied by Tenants paying rent and
in actual physical occupancy of their respective space demised pursuant to
Leases which are in full force and effect until such time as more than 80% of
the leasable square footage of the Property is occupied by Tenants paying rent
and in actual physical occupancy of their respective space demised pursuant  to
Leases which are in full force and effect, Borrower shall deposit on each
Monthly Payment Date the sum of $15,000.00, for tenant improvements and leasing
commissions that may be incurred following the date hereof. Amounts deposited
pursuant to this Section 6.5.1 are referred to herein as the "Rollover Funds.




6.5.2

Release   of   Rollover   Funds.     Lender   shall  disburse  to  Borrower
  the Rollover Funds upon satisfaction by Borrower of each of the following
conditions: (i) Borrower shall submit a request for payment to Lender at least
ten (10) days prior to the date  on which Borrower requests such payment be made
and specifies the tenant improvement costs and leasing commissions to be paid,
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Event of Default shall exist and remain uncured, (iii) Lender
shall have reviewed the Lease in respect of which Borrower is obligated to pay
or reimburse certain tenant improvement costs and leasing commissions, (iv)
Lender shall have  received and approved a budget for tenant improvement  costs
and a schedule of leasing  commissions payments and the requested disbursement
 will  be  used  to  pay  all  or  a  portion   of  such  costs  and  payments,



(v)

Lender shall have received a certificate from Borrower (A) stating that all
 tenant improvements at the Property to be funded by the requested disbursement
have been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with such tenant
improvements,

(B)

identifying each Person that supplied materials or labor in connection with the
tenant improvements to be funded by the requested disbursement, and (C) stating
that each such Person

(A)








--------------------------------------------------------------------------------

has been paid in full or will be paid in full upon such disbursement, such
certificate to be accompanied by lien waivers or other evidence of payment
satisfactory to Lender, (vi) at Lender's option, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and  (vii) Lender  shall have
 received such other evidence as Lender shall reasonably request that the tenant
improvements at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower.  Lender shall not be required to disburse Rollover Funds more
frequently than once each calendar month, nor in an amount less than the Minimum
Disbursement Amount (or a lesser amount if the total amount of Rollover Funds is
less than the Minimum Disbursement Amount, in which case only one disbursement
of the amount remaining in the account shall be made).




Section 6.6      Lease Termination Rollover Funds.




6.6.1

Deposits   of   Lease   Termination   Rollover   Funds.     In  the   event
  that Borrower  receives  a  fee,  payment  or  other  compensation  from  any
 Tenant  relating  to  or in exchange for the termination of such Tenant's Lease
(a "Lease Termination Fee") Borrower  shall immediately  deposit  such  Lease
 Termination  Fee  with  Lender,  to  be  utilized  for   tenant improvements
and leasing commissions that may be incurred with respect to the space relating
to such  Lease  Termination  Fee  (a  "Termination  Space")  and,  in the  event
 that  there  is  a Rent Deficiency  (as hereinafter  defined) for the
Termination  Space from and after the  date that the Lease for the Termination
 Space was terminated,  in replacement  of Rent.   Amounts deposited pursuant to
this Section 6.6. l are referred to herein as the "Lease Termination Rollover
Funds."




6.6.2

Release of Lease Termination Rollover Funds.




(a)

Lender shall disburse to Borrower the Lease Termination Rollover Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and (A) specifies the  tenant
improvement  costs  and  leasing  commissions  to be paid  for the  Termination
 Space  or

(B) specifies the amount by which the rent expected to be obtained by Borrower
for the Termination Space during the next succeeding calendar month pursuant to
the Lease or Leases for such Termination Space (a "Replacement Lease") is less
than the amount of monthly rent received from the previous Tenant in the
Termination Space pursuant to its Lease prior to such termination (the "Rent
Deficiency"), (ii) on the date such request is received by Lender and on the
date such payment is to be made, no Event of Default shall exist and remain
uncured, (iii) Lender shall have reviewed and, to the extent required hereby,
approved the Replacement Lease  in respect of which Borrower is obligated to pay
or reimburse certain tenant improvement costs and leasing commissions, (iv) with
respect to any Lease Termination Rollover Funds to  be released by Lender for
tenant improvements or leasing commissions pursuant to a Replacement Lease,
 Lender  shall have received a budget for tenant improvement costs and a
schedule of leasing commissions payments and the requested disbursement will be
used to pay all  or  a portion of such costs and payments, (v) with respect to
any Lease Termination Rollover Funds to be released by Lender for tenant
improvements or leasing commissions pursuant to  a  Replacement   Lease,  Lender
 shall  have  received   a  certificate   from  Borrower





--------------------------------------------------------------------------------





(A)

stating that all tenant improvements at the Property to be funded by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required in connection with the
Capital Expenditures, (B) identifying each Person that supplied materials or
labor in connection with the tenant improvements to be funded by the requested
disbursement, and (C) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
 by  lien  waivers  or  other  evidence  of  payment  satisfactory  to  Lender,



(vi)

with respect to any Lease Termination Rollover Funds to be released by Lender
for tenant improvements or leasing commissions pursuant to a Replacement Lease,
at Lender's option, a title search for the Property indicating that the Property
is free from all Liens, claims and other encumbrances not previously approved by
Lender and (vii) with respect to any Lease  Termination Rollover Funds to be
released by Lender for tenant improvements or leasing commissions pursuant to a
Replacement Lease,  Lender  shall have received such other evidence as Lender
shall reasonably request that the tenant improvements at the Property to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall not be required to
disburse Lease Termination Rollover Funds more :frequently than once each
calendar month, unless  such requested disbursement is in an amount greater than
the Minimum Disbursement Amount (or a lesser amount if the total amount of Lease
Termination Rollover Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the account shall be
made). All Rent Deficiency disbursements made by Lender shall be deposited into
the Deposit Account as if such sums were received by Borrower as Rent during the
calendar month after such request is made by Borrower.




(b)

Notwithstanding the foregoing, upon receipt by Lender of evidence that, with
respect to any new Replacement Lease with a term of at least five (5) years, all
tenant improvements required to be completed by Borrower pursuant to the
Replacement Lease, if any, have been completed and all leasing commissions
required to be paid by Borrower with respect to the Replacement Lease, if any,
have been paid, and provided no Event of Default then exists, Lender shall
disburse to Borrower the Lease Termination Rollover Funds on deposit with
respect to such Termination Space provided that the rent to be obtained by
Borrower for such Termination Space during the next succeeding sixty

(60) calendar months pursuant to the respective Replacement Lease is equal to or
greater than the sum of the monthly rent last received from the previous Tenant
in such Termination Space pursuant to its Lease multiplied by sixty (60).




Section 6.7

Intentionally Omitted.

 

Section 6.8

Application   of   Reserve   Funds.

Upon the occurrence  of an Event  of

Default, Lender, at its option, may withdraw the Reserve Funds and apply the
Reserve Funds to the items for which the Reserve Funds were established or to
payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender's  right  to withdraw and apply the
Reserve Funds shall be in addition to  all other rights and remedies provided to
Lender under the Loan Documents.








--------------------------------------------------------------------------------

Section 6.9

Security Interest in Reserve Funds and Interest on Reserve Funds.




6.9.1

Grant  of  Security  Interest.   Borrower  shall be the owner of the  Reserve
Funds. Borrower hereby pledges, assigns and grants a security interest to
Lender, as security for payment of the Debt and the performance of all other
terms, conditions and covenants of the Loan Documents  on Borrower's  part to be
paid and performed,  in all of Borrower's  right, title and interest in and to
the Reserve Funds. The Reserve Funds shall be under the sole dominion and
control of Lender.




6.9.2

Interest on Reserve Funds. Funds deposited in the Reserve Funds shall be held in
an interest-bearing business savings account. In no event shall Lender or any
Servicer be required to select any particular interest-bearing account or the
account that yields the highest rate of interest, provided that selection of the
account shall be consistent with the general standards at the time being
utilized by Lender or such Servicer, as applicable, in establishing similar
accounts for loans of comparable type. All interest earned on the Tax Funds and
the Insurance Funds, if any, shall be retained by Lender and all interest earned
on the remaining Reserve Funds shall be remitted to and become part of the
applicable Account. All such interest that so becomes part of the applicable
Reserve Funds shall be disbursed in accordance with the disbursement procedures
contained herein applicable to such Reserve Fund; provided, however, that Lender
may, at its election, retain any such interest for its own account during the
occurrence and continuance of an Event of Default.




6.9.3

Income Taxes. Borrower shall report on its federal, state and local income tax
returns all interest or income accrued on the Reserve Funds.




6.9.4

Prohibition  Against  Further   Encumbrance.    Borrower  shall not,  without
the prior consent of Lender, further pledge, assign or grant any security
interest in the  Reserve Funds or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party,  to be filed with respect
thereto.




6.9.5

Reserve   Fund   Indemnification.    Borrower  shall  indemnify  Lender  and
hold Lender harmless from and against any and all Losses arising from or in any
way  connected with the Reserve Funds, the sums deposited therein or the
performance of the  obligations for which the Reserve Funds were established,
except to the extent arising from the gross negligence or willful misconduct  of
Lender, its agents or employees.  Borrower shall assign to Lender  all rights
 and  claims  Borrower  may  have  against  all Persons  supplying  labor,
materials or other services which are to be paid from or secured by the Reserve
Funds;  provided, however, that Lender may not pursue any such right or claim
unless an Event of  Default  has occurred  and remains uncured.




6.9.6

Reserve  Fund  Fees  and  Expenses.    Borrower  acknowledges  and  agrees that
 it solely shall be,  and  shall  at all times remain,  liable to  Lender  or
 Servicer for  all fees, charges, costs and expenses  in  connection  with  the
 Reserve  Funds,  this  Agreement  and the enforcement hereof, including,
without limitation, any monthly or annual fees or charges as may be assessed by
Lender or Servicer in connection with the administration of the Reserve Funds
and

6.9.1





--------------------------------------------------------------------------------

the reasonable fees and expenses of legal counsel to Lender and Servicer as
needed to enforce, protect or preserve the rights and remedies of Lender and/or
Servicer under this Agreement.




Section 6.10    Sommer/Cain Free Rent Reserve.




6.10.1

Deposit of Sommer/Cain Free Rent Reserve Funds. On the Closing Date, Borrower
shall deposit with Lender the amount of $9,248.00 with respect to the free rent
period set forth in the Sommer/Cain Lease. Amounts deposited pursuant to this
Section 6.10.1 are referred to herein as the "Sommer/Cain Free Rent Reserve
Funds."




6.10.2

Release   of   Sommer/Cain   Free  Rent  Reserve   Funds.    Provided  that  no
Event of  Default  has  occurred  and  is  outstanding  and  the  Sommer/Cain
 Lease  continues  to encumber the Property, Lender shall disburse to Borrower
the amount of $9,248.00 on the later to occur  of  (a)  September 1,  2011  or
 (b)  the  date  the  tenant  begins  paying  Rent  under  the Sommer/Cain
Lease.  If the Sommer/Cain Lease no longer encumbers the Property on any such
date, Lender shall apply the remaining Sommer/Cain Free Rent Reserve  Funds to
 Borrower's Debt payment obligations. In no event shall Borrower have  any
 obligation  to  replenish  the Sommer/Cain Free Rent Reserve Account.




Section 6.11    Petroleum Club Reserve.




6.11.1

Deposit   of   Petroleum    Club   Reserve   Funds.     On  the  Closing   Date,
Borrower shall deposit with Lender the amount of $47,500.00 with respect to the
Petroleum  Club HVAC Work.   Amounts  deposited pursuant  to this  Section
6.11.1 are referred  to herein  as the "Petroleum Club Reserve Funds."




6.11.2

Release of Petroleum Club Reserve Funds.




(a)

Lender shall disburse to Borrower the entire amount of Petroleum Club Reserve
Funds upon satisfaction by Borrower of each of the following conditions:

(i) Borrower shall submit a request for payment to Lender at least ten (10) days
prior to the date on which Borrower requests such payment be made, (ii) on the
date such request is received by Lender and on the date such payment is to be
made, no Event of Default shall exist and remain uncured, (iii) Lender shall
have received a certificate from Borrower (A) stating that all Petroleum Club
HVAC Work at the Property has been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements and the Petroleum Club
Settlement Agreement, such certificate to be accompanied by a copy of any
license, permit or other approval required by any Governmental   Authority   in
  connection   with   the   Petroleum   Club   HVAC   Work,



(C)

identifying each Person that supplied materials or labor in connection with the
Petroleum   Club  HVAC   Work  to   be  funded  by  the  requested
  disbursement,   and



(D)

stating that each such Person has been paid in full or will be paid in full upon
such disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender, (iv) at Lender's option, a title
search for the Property indicating that the Property is free from all Liens,
claims and other encumbrances not previously approved by Lender, and (v) at
Lender's option, Lender shall have received a report  satisfactory to Lender  in
its reasonable  discretion  from an architect  or engineer

(C)








--------------------------------------------------------------------------------

approved by Lender in respect of such architect or engineer's inspection of the
Petroleum Club HVAC Work, (vi) Lender shall have received such other evidence as
Lender shall reasonably request that the Petroleum Club HVAC Work has been
completed and is paid for or will be paid upon such disbursement to Borrower,
and (vii) Lender's receipt of an original estoppel certificate executed by San
Antonio Petroleum Club, Inc., which certificate confirms that the Petroleum Club
HVAC Work has been completed in accordance with the Petroleum Club Settlement
Agreement.




(b)

Nothing in this Section 6.11.2 shall  (i) make  Lender  responsible for making
or completing the Petroleum Club HVAC Work; (ii) require Lender to expend funds
in addition to the Petroleum Club Reserve Funds to complete any Petroleum Club
HVAC Work; (iii) obligate Lender to proceed with the Petroleum Club HVAC Work;
or

(iv) obligate Lender to demand from Borrower additional sums to complete any
Petroleum Club HVAC Work.




(c)

In addition to any insurance required under the Loan Documents, Borrower shall
 provide or cause to be provided workmen's compensation insurance, builder's
risk, and public liability insurance and other insurance to the extent required
under applicable law in connection with the  Petroleum Club HVAC Work. All such
policies shall be in form and amount reasonably satisfactory to Lender.




ARTICLE VII PROPERTY MANAGEMENT

Section 7.1      The Management  Agreement.   Borrower  shall cause Manager to
manage

the Property in accordance with the Management Agreement. Borrower  shall  (i)
diligently perform and observe all of the terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed and observed, (ii)
promptly notify Lender of any notice to Borrower of any default by Borrower in
the performance or observance of any of the terms, covenants or conditions of
the Management Agreement on the part of Borrower to be performed and observed,
and (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, report and estimate received by it
under the Management Agreement; and (iv) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement.  If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed, then,
without limiting Lender's other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder or under the Management Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause all the material terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed or observed.




Section 7.2      Prohibition   Against   Termination   or   Modification.
   Borrower  shall  not surrender, terminate, cancel, modify, renew or extend
the Management Agreement, or enter into any other agreement relating to the
management  or operation of the Property with  Manager or

any other Person, or consent to the assignment by the Manager of its interest
under the Management Agreement, or waive or release any of its rights and
remedies under the Management Agreement, in each case without the express
consent of Lender, which  consent shall not be unreasonably withheld; provided,
however, if such new manager is an Affiliate of Borrower, such consent may be
further conditioned upon receipt of a New Non-Consolidation Opinion acceptable
to Lender and the Rating Agencies, in their sole discretion. If at any time
Lender consents to the appointment of a new manager, such new manager and
Borrower shall, as a condition of Lender's consent, execute a subordination of
management agreement in the form then used by Lender.




Section 7.3    Replacement  of Manager.  Lender shall have the right to require
Borrower to replace the Manager with a new manager, which shall be  a Qualified
Manager, chosen by Borrower and approved by Lender in accordance with the
Assignment of Management Agreement.




ARTICLE VIII PERMITTED  TRANSFERS

Section 8.1      Permitted   Transfer   of   the   Property.    Notwithstanding
  anything  to  the

contrary contained herein or in the Security Instrument, until the date which is
thirty (30) days following the issuance of Securities involving the Loan or any
portion thereof (the "Permitted Transfer Date"), a two-time sale, conveyance or
transfer of the Property in its entirety (hereinafter, a "Property Sale") shall
be permitted only with the prior written consent of Lender, which consent may be
withheld by Lender in its sole and absolute discretion. From and after the
Permitted Transfer Date, Lender shall not unreasonably withhold consent to a
two-time Property Sale. With respect to any such Property Sale, Lender shall not
require a modification of the material economic terms hereof (other than a
corresponding increase in Borrower's deposits of Tax Funds pursuant to Section
6.2.1 hereof in the event such Property Sale results in an increase in the real
property tax assessment by the applicable taxing authority), provided that each
of the following terms and conditions are satisfied:




(a)

no Event of Default has occurred and is continuing;




(b)

Borrower gives Lender written notice of the terms of such prospective Property
Sale not less than thirty (30) days before the date on which such Property Sale
is scheduled to close and, concurrently therewith, gives Lender all such
information concerning the proposed transferee of the Property (hereinafter,
"Buyer") as Lender would reasonably require in evaluating an initial extension
of credit to a borrower and pays as a condition to evaluating any requested
consent to a transfer, a cash deposit with Lender in an amount equal to Lender's
anticipated costs and expenses in evaluating any such requests for such consent.
Lender shall have the right to approve or disapprove the proposed Buyer (such
approval to be in Lender's sole and absolute discretion prior to the Permitted
Transfer Date and such approval not to be unreasonably withheld, conditioned or
delayed on and after the Permitted Transfer Date).  In  determining whether to
give or withhold its approval of the proposed Buyer, Lender shall consider
Buyer's  experience  and track  record  in owning  and  operating  facilities
 similar  to the

(a)








--------------------------------------------------------------------------------

Property, Buyer's financial strength, Buyer's general business standing and
Buyer's relationships and experience with contractors, vendors, tenants, lenders
 and  other business entities; provided, however, that, notwithstanding
 Lender's  agreement  to consider the foregoing factors in determining whether
to give or withhold such approval, such approval shall be given or withheld
based on what Lender determines to be commercially reasonable and, if given, may
be given subject to such conditions as Lender may deem reasonably appropriate;




(c)

Borrower pays Lender, concurrently with the closing of such Property Sale, (i) a
non-refundable assumption fee in an amount equal to all out-of­ pocket costs and
expenses, including, without limitation, reasonable attorneys' fees, incurred by
Lender in connection with the Property Sale plus an amount equal to one-half of
one percent (0.5%) of the outstanding principal balance of the Note for the
first Property Sale and one percent (1.0%) of the then outstanding principal
balance of the Note for the second Property Sale, and (ii) all costs and
expenses of all third parties and Rating Agencies in connection with the
Property Sale;




(d)

Buyer assumes and agrees to pay the Debt as and when due (subject to the
provisions of Section 11.22 hereof) and, prior to or concurrently with the
closing of such Property Sale, Buyer and its constituent partners,  members  or
shareholders as Lender may reasonably require execute, without any cost or
expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate said assumption, including, without
limitation, the execution and delivery by an Affiliate of such Buyer, acceptable
to Lender, of a recourse guaranty and environmental indemnity in form and
substance identical to the Guaranty and the Environmental Indemnity Agreement,
respectively, together with such legal opinions, certifications, and
acknowledgements as may be reasonably requested by Lender;




(e)

Borrower and Buyer, without any cost to Lender, furnish any information
requested by Lender for the preparation of, and shall authorize Lender to file,
new financing statements and financing statement amendments and other documents
to the fullest extent permitted by applicable law, and shall execute any
additional documents reasonably requested by Lender;




(f)

Borrower delivers to Lender, without any cost or expense to Lender, such
endorsements to Lender's title insurance policy, hazard insurance endorsements
or certificates and other similar materials as Lender may deem necessary at the
time of the Property Sale, all in form and substance satisfactory to Lender,
including, without limitation, an endorsement or endorsements to Lender's title
insurance policy or policies insuring the lien of the Security Instrument
insuring that leasehold title to the Property is vested in Buyer;




(g)

Buyer furnishes, if Buyer is a corporation, partnership or other entity, all
appropriate papers evidencing Buyer's capacity and good standing, and the
qualification of the  signers to execute the assumption of the Debt, which
papers shall include certified copies  of all documents relating to the
organization and formation  of Buyer  and of the entities, if any, which are
partners  or members of Buyer.   Buyer and

(a)





--------------------------------------------------------------------------------

such constituent partners, members or shareholders of Buyer (as the case may
be), as Lender shall require, shall be single purpose, "bankruptcy remote"
entities which satisfy the requirements of Section 3.1.24 hereof and the
requirements of the Rating Agencies (provided, however, such Buyer shall not be
a Delaware Statutory Trust or tenancy-in­ common), and whose formation documents
shall be approved by counsel to Lender;




(h)

Buyer assumes the obligations of Borrower under any management agreements
pertaining to the Property or assigns to Lender as additional security any new
management agreement entered into in connection with such Property Sale, which
such new management agreement and the new manager thereunder shall each comply
with the requirements of Article VII hereof;




(i)

Buyer furnishes certain opinions of counsel satisfactory to Lender and its
counsel (A) that Buyer's formation documents provide for the matters described
in subparagraph (g) above, (B) that the assumption of the indebtedness evidenced
 hereby has been duly authorized, executed and delivered, and that the Note, the
Security Instrument, this Agreement, the assumption agreement and the other Loan
Documents are valid, binding and enforceable against Buyer in accordance with
their terms, (C) that the transfer and assumption by Buyer will not constitute a
"significant modification" of the Loan under Section 1001 of the Code or
otherwise cause a tax to be imposed on a "prohibited transaction" by any REMIC
Trust, and (D) with respect to such other matters as Lender may reasonably
request; and




G)  Borrower's  obligations  under  the  contract  of  Property   Sale pursuant
to which the Property Sale is proposed to occur are expressly subject to the
satisfaction of the terms and conditions of this Section.




Notwithstanding the foregoing, Lender shall not be required to consent to any
Property Sale occurring prior to a Securitization or participation of the Loan
if the consideration to be paid by Buyer as determined by Lender is less than
the appraised value of the Property as determined by Lender in connection with
the underwriting of the Loan.




Section 8.2      Permitted  Transfers  of  Equity  Interests.   Notwithstanding
 the  restrictions contained in Section 4.2.1 hereof or in Article 6 of the
Security Instrument, the  following transfers shall be permitted without
Lender's consent: (a) a transfer (but not a pledge)  by devise or descent or by
operation  of law upon  the  death of a member,  partner  or  shareholder of a
Restricted Party, (b) the transfer (but not the pledge), in one or a series of
transactions, of the stock, partnership interests or membership interests (as
the case may be) in a Restricted Party or

(c)

the sale, transfer or issuance of shares of common stock in any Restricted Party
that is a publicly traded entity, provided such shares of common stock are
listed on the New York Stock Exchange or another nationally recognized stock
exchange; provided, however, with respect to the transfers listed in clauses (a)
or .(Q). above, (A) Lender shall receive not less than thirty (30) days prior
written notice of such transfers, (B) no such transfers shall result in a change
in Control of Sponsor, Guarantor, or Affiliated Manager, (C) after giving effect
to such transfers, Sponsor shall (I) own at least a 51% direct or indirect
equity ownership interest in each of Borrower and any SPC Party; (II) Control
Borrower and any SPC Party; and (III) control the day-to-day  operation  of  the
 Property,  (D) the  Property  shall  continue  to  be  managed  by  a

(c)







--------------------------------------------------------------------------------

Qualified Manager, (E) in the case of the transfer of any direct equity
ownership interests in Borrower or in any SPC Party, such transfers  shall be
conditioned upon continued compliance with the relevant provisions of Section 3
.1.24 hereof, and (F) such transfers shall be conditioned upon Borrower's
ability to, after giving effect to the equity transfer in question, (I) remake
the representations contained herein relating to ERISA matters and  the Patriot
Act, OFAC  and matters concerning Embargoed Persons (and, upon Lender's request,
Borrower shall deliver to Lender (x) an Officer's Certificate containing such
updated representations effective  as of the date of the consummation of the
applicable equity transfer, and (y) searches,  acceptable  to Lender, for any
entity or individual owning, directly or indirectly, 20% or more of the
interests in the Borrower as a result of such transfer), and (II) continue to
comply with the covenants contained herein relating to ERISA matters and the
Patriot Act, OFAC, and matters concerning Embargoed Persons.




Section 8.3      Permitted    Mezzanine   Loan.     Notwithstanding   any
 prov1s10n   of   this Agreement to the contrary, nothing  contained  in this
Agreement  shall be  deemed to  prohibit Borrower or an affiliate of Borrower
from providing mezzanine financing  to  the  beneficial owners of Buyer (as
defined above) ("Mezzanine Borrower") in connection with a sale of the Property
 and  the  assumption  of  the  Loan  pursuant  to  Section  8.1  above,
 provided all the following conditions are satisfied in Lender's reasonable
discretion (the  "Permitted Mezzanine Loan"):




(a)

The combined loan-to-value ratio (i.e., the Debt and the indebtedness pursuant
to the Permitted Mezzanine Loan) at the time of such mezzanine financing shall
not exceed 75% based on an appraised value of the Property acceptable to Lender.
Such loan-to-value determination shall be made in accordance with standard
industry practices for properties and loans which serve as collateral in
securitized loan transactions and consistent with then applicable Rating Agency
standards; provided, however, in undertaking any determination of a
loan-to-value ratio, Lender shall be entitled to require that updated appraisal
information be provided at Borrower's cost and by an appraiser reasonably
acceptable to Lender.




(b) least $1,008,000;

The Underwritten NOI (calculated on an annual basis) shall be at






(c)

The Actual Debt Service Coverage Ratio (based on the combined Debt Service and
the debt service on the Permitted Mezzanine Loan) shall be at least 1.25 to
1.00;




(d)

No Event of Default shall have occurred and be continuing;




(e)

The holder of the Permitted Mezzanine Loan shall be Borrower or an affiliate of
Borrower and shall be approved by Lender in Lender's sole discretion;




(t) At any time the Debt remains outstanding, the  holder  of  the Permitted
Mezzanine Loan shall not be permitted to sell or transfer its rights in the
Permitted Mezzanine Loan;





--------------------------------------------------------------------------------





(g)

The loan documents evidencing the Permitted Mezzanine  Loan shall have been
approved by Lender in its sole discretion, and shall provide, among other
things, that (i) the Permitted Mezzanine Loan shall be fully non-recourse as to
principal and interest, (ii) such Permitted Mezzanine Loan is only payable to
the extent available net cash flow (after all operating expenses, required or
appropriate reserves and Debt Service is paid current) is available, and (iii)
to the extent any "balloon" payment is due at the maturity of such Permitted
Mezzanine Loan, such maturity shall not occur prior to the maturity of the Loan;




(h)

Borrower or Mezzanine Borrower shall have paid all Lender's reasonable costs and
expenses related to the approval of the Permitted Mezzanine Loan;




(i)

Lender and the holder of the Permitted Mezzanine Loan shall enter into and
execute an intercreditor agreement (the "Intercreditor Agreement") in form and
substance acceptable to Lender and any Rating Agency;




G)     The Permitted Mezzanine Loan shall not be secured by a lien on the
Property or constitute an obligation of Buyer but, rather, shall constitute an
obligation of the Mezzanine Borrower and any guarantor thereof and shall be
secured solely by a security interest in Mezzanine Borrower's membership
interests in Buyer (the "Membership Interests") and other assets of Mezzanine
Borrower. In no event shall Mezzanine Borrower attempt to grant any  lien or
security interest in the  Property  to secure the Permitted Mezzanine Loan; and




(k) Notwithstanding anything to the contrary herein, the holder of the Permitted
Mezzanine Loan shall not be entitled to foreclose on the Membership Interests
except in a manner consistent with the Intercreditor Agreement.




ARTICLE IX




SALE AND SECURITIZATION OF SECURITY INSTRUMENT




Section 9.1       Sale of Security Instrument and Securitization.




(a)

Lender shall have the right (i) to sell or otherwise transfer the Loan or any
portion thereof  as a whole loan, (ii) to sell participation interests in the
Loan or

(iii) to securitize the Loan or any portion thereof in a single asset
securitization  or  a pooled  loan securitization.   (The transaction referred
to in clauses (i), ® and (iii) shall

hereinafter   be  referred  to  collectively   as  "Secondary   Market
  Transactions"   and  the transactions referred to in clause (iii) shall
hereinafter be referred to as a "Securitization." Any certificates, notes or
other securities issued in connection with a Securitization are hereinafter
referred to as "Securities.")




(b)

Ifrequested by Lender, Borrower shall assist Lender, at Borrower's expense, in
satisfying the market standards to which Lender  customarily  adheres  or which
may be reasonably required in the marketplace or by the Rating Agencies in
connection with any Secondary Market Transactions, including, without
limitation, to:

(a)








--------------------------------------------------------------------------------

(i)

(A) provide updated financial and other information with respect to the
 Property, the  business operated at the Property, Borrower, Guarantor, Sponsor,
and the Manager, (B) provide updated budgets relating to the Property and (C)
provide  updated appraisals, market studies,  environmental reviews (Phase I's
and, if appropriate, Phase II's), property condition reports and other due
diligence investigations of the Property (the "Updated Information"), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable  to Lender and the Rating
Agencies;




(ii)

provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, fraudulent conveyance, matters of Delaware and federal
bankruptcy law relating to single-member limited liability companies, and true
sale or any other opinion customary in Secondary Market Transactions or required
by the Rating Agencies with respect to the Property and Borrower and Affiliates,
which counsel and opinions shall be satisfactory in form and substance to Lender
and the Rating Agencies;




(iii)

provide updated, as of the closing date of the Secondary Market Transaction,
representations and warranties made in the Loan Documents and such additional
representations and warranties as the Rating Agencies  may reqmre;




(iv)

execute such amendments to the Loan Documents and Borrower or any SPC Party's
organizational documents as may be reasonably requested by Lender or requested
 by the Rating Agencies or otherwise to effect the Securitization including,
without limitation, bifurcation of the Loan into two or more components and/or
separate notes and/or creating  a senior/subordinate note structure (any of the
foregoing, a "Loan Bifurcation"); provided, however, that Borrower shall not be
required to modify or amend any Loan Document if such modification or amendment
would (A) change the interest rate, the stated maturity  or the  amortization
 of principal  as set forth herein  or in the Note,  or

(B) modify or amend any other material economic term of the Loan Agreement in
the Note, except in connection with a Loan Bifurcation which may result  in
varying fixed interest rates and amortization schedules, but which shall have
the same initial weighted average coupon of the original Note. In the event
Borrower fails to execute and deliver such documents to Lender within five (5)
Business Days following such request by Lender, Borrower hereby absolutely  and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrower ratifying all that  such
 attorney shall do by virtue thereof. It shall be an Event of Default under this
Agreement, the Note, the Security Instrument and the other Loan Documents if
Borrower fails to comply with any of the terms, covenants or conditions of this
Section 9.l (b)(iv) after expiration of ten (10) Business Days after notice
thereof; and





--------------------------------------------------------------------------------





(v)

at any time prior to a Secondary Market Transaction, execute such amendments to
the Loan Documents as requested by the Lender, in its discretion, to extend the
Maturity Date to a Payment Date no more than three

(3) months beyond the initial Maturity Date set forth herein (the "Extended
Maturity Date"). In connection with such amendment, the defined term "Maturity
Date" shall then be replaced with the term "Extended Maturity Date," the time
period in clause (i) of the definition of "Release Date" shall be extended by
the same period between the initial Maturity Date and the Extended Maturity
Date, and the "Permitted Prepayment Date" shall be extended by the same period
between the initial Maturity Date and the Extended Maturity Date together with
such corresponding change to other defined terms herein as reasonably requested
by Lender.




(c)

If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Properties alone or the Properties
and Related Properties collectively, will be a Significant Obligor, Borrower
shall furnish to Lender upon request (i) the selected financial data or, if
applicable, Net Operating Income, required under Item 1112(b)(l) of Regulation
AB, if Lender expects that the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed ten percent
(10%) (but less than twenty percent (20%)) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization or

(ii) the financial statements required under Item 1112(b)(2) of Regulation AB,
if Lender expects that the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization. Such financial
data or financial statements shall be furnished to Lender (A) within ten (10)
Business Days after notice from Lender in connection with the preparation of
Disclosure Documents for the Securitization, (B) not later than thirty (30) days
after the end of each fiscal quarter of Borrower and (C) not later than
seventy-five (75) days after the end of each fiscal year of Borrower; provided,
however, that Borrower shall not be obligated to furnish financial data or
financial statements pursuant to clauses (B) or .(Q of this sentence with
respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an "Exchange Act Filing") is
not required. If requested by Lender, Borrower shall furnish to Lender financial
data and/or financial statements for any tenant of any of the Properties if, in
connection with a Securitization, Lender expects there to be, with respect to
such tenant or group  of affiliated tenants, a concentration within all of the
mortgage loans included or expected to be included, as applicable, in the
Securitization such that such tenant or group of affiliated tenants would
constitute a Significant Obligor.







--------------------------------------------------------------------------------

(d)

All financial data and financial statements provided by Borrower hereunder
pursuant to Section 9.1(c) and @ hereof shall be prepared in accordance with
GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All financial statements referred to in Section 9.l(c) above
shall be audited by independent accountants of Borrower acceptable to Lender in
accordance with Regulation AB and all other applicable legal requirements, shall
be accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation AB and all other
applicable legal requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as "experts" in any Disclosure Document and Exchange Act Filing, all of which
shall be provided at the same time as the related financial statements are
required to be provided. All financial data and financial statements (audited
 or  unaudited) provided by Borrower under Section 9.l (c) shall be accompanied
by an Officer's Certificate which shall state that such financial statements
meet the requirements set forth in the first sentence of this Section 9.l(d).




(e)

If requested by Lender, Borrower shall provide Lender, promptly upon request,
with any other or additional financial statements, or financial, statistical or
operating information, as Lender shall determine  to  be  required  pursuant  to
Regulation AB or any amendment, modification or replacement thereto or other
legal requirements in connection with any Disclosure Document or any Exchange
Act Filing or as shall otherwise be reasonably requested by Lender.




(f)  In  the  event  Lender  determines,  in  connection  with  a
Securitization, that the financial data and financial statements required in
order to comply with Regulation AB or any amendment, modification or replacement
 thereto  or other legal requirements are other than as provided herein, then
notwithstanding the provisions of Section 9.1(c) and @, Lender may request, and
Borrower shall promptly provide, such other financial statements as Lender
determines to be necessary or appropriate for such compliance.




Section 9.2

Securitization Indemnification.




(a)

Borrower understands that information provided to Lender by Borrower and its
agents, counsel and representatives may be included in disclosure documents in
connection with the Securitization, including, without  limitation,  an offering
circular, a prospectus,  prospectus  supplement, private placement  memorandum
or other offering document (each, an "Disclosure Document") and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the "Securities Act"), or the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"),  and may be made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization.

(a)





--------------------------------------------------------------------------------





(b)

Borrower shall provide in connection with each of (i) a preliminary and a final
private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Borrower Affiliates, the
Property, Manager, Sponsor, Guarantor, and all other aspects of the Loan (the
"Relevant Sections"), does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made,  not  misleading,
 (B) indemnifying  Lender  (and  for  purposes  of  this Section 9.2, Lender
hereunder shall include its officers and directors), the Affiliate of Morgan
Stanley that has filed the registration statement relating to the Securitization
(the "Registration Statement"), each of its directors, each of its officers who
have signed the Registration Statement and each Person that controls the
Affiliate within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (collectively, the "Morgan Stanley Group"), and Morgan
Stanley, and any other placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
Morgan Stanley or any other placement agent or underwriter within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the "Underwriter Group") for any losses, claims, damages or
liabilities (collectively, the "Liabilities") to which Lender, the Morgan
Stanley Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Relevant Sections or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated in the Relevant Sections or necessary in
order to make the statements in the Relevant Sections, in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Morgan Stanley Group and/or the Underwriter Group for any
legal or other expenses reasonably incurred by Lender, the Morgan Stanley Group
and the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or .(Q above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.




(c)

In

connection

with

Exchange

Act

Filings,

Borrower

shall

(i) indemnify Lender, the Morgan Stanley Group and the Underwriter Group for
Liabilities to which Lender, the Morgan Stanley Group or the Underwriter Group
may become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact in the
Relevant Sections of the Disclosure Document or upon the omission or alleged
omission to state in the Disclosure Document a material fact required to be
stated in the Disclosure Document in order to make the statements in the
Disclosure Document related to Relevant Sections, in light of the  circumstances
 under  which  they  were  made,  not  misleading  and  (ii) reimburse







--------------------------------------------------------------------------------

Lender, the Morgan Stanley Group or the Underwriter Group for any legal or other
expenses reasonably incurred by Lender, the Morgan Stanley Group or the
Underwriter Group in connection with defending or investigating the Liabilities.




(d)

Promptly after receipt by an indemnified  party under this Section 9 .2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made  against the indemnifying party under
this Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.




(e)

In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.2(b) or .(0 is for any
reason held to be unenforceable as to an indemnified party in respect of any
losses, claims, damages or liabilities (or action in respect thereof) referred
to therein which would otherwise be indemnifiable under Section 9.2(b) or .(0,
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section l l (f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Morgan Stanley's and Borrower's relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
 Lender and Borrower hereby

(a)

agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation.




(f)

Borrower shall indemnify Lender and its officers,  directors, partners,
employees, representatives, agents and Affiliates against any Losses to which
Lender or its officers, directors, partners, employees,  representatives,
 agents  and Affiliates, may become subject in connection with any
indemnification to the Rating Agencies in connection with issuing, monitoring or
maintaining the Securities insofar as the Losses arise out of or are based upon
any untrue statement of any material fact in any information provided by or on
behalf of Borrower to the Rating Agencies (the "Covered Rated Agency
Information") or arise out of or are based upon the omission to state a material
fact in the Covered Rating Agency Information required to be stated therein or
necessary in order to make the statements in Covered Rating Agency Information,
in light of the circumstances under which they were made, not misleading.




(g)

The liabilities and obligations of both Borrower and Lender under this Section
9.2 shall survive the termination of this Agreement and the satisfaction and
discharge of the Debt.




Section 9.3

Intentionally  omitted.




Section 9.4 Mezzanine Option. Without limiting Lender's rights to implement a
Loan Bifurcation, Lender shall have the right (the "Mezzanine Option") at any
time to divide the loan into two parts, a mortgage loan and a mezzanine loan,
provided, that (i) the total loan amounts for such mortgage loan and such
mezzanine loan shall equal the  then  outstanding  principal amount of the Loan
immediately prior to Lender's exercise of the Mezzanine Option, and (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
initially equal the Interest Rate. Borrower shall cooperate with Lender in
Lender's exercise  of the  Mezzanine Option in good faith and in a timely
manner, which such cooperation  shall include, but not be limited to, (i)
executing such amendments to the Loan Documents and Borrower or any SPC Party's
organizational documents as may be reasonably requested by Lender or requested
by the Rating Agencies, (ii) creating a single purpose, bankruptcy remote entity
satisfying  the requirements of Section 3.1.24 hereof and of the Rating Agencies
(the "Mezzanine Borrower"), which such Mezzanine Borrower shall (A) own,
directly or indirectly, 100% of the equity ownership interests in Borrower (the
"Equity Collateral"), and (B) together with such constituent equity owners of
such Mezzanine Borrower as may be designated by Lender, execute such agreements,
instruments and other documents as may be required by Lender in connection with
the mezzanine loan (including, without limitation, a promissory note evidencing
the mezzanine loan and a pledge and security agreement pledging the Equity
Collateral to Lender as security for the mezzanine loan); and (iii) delivering
such opinions, title endorsements, UCC title insurance policies and other
materials as may be required by Lender or the Rating Agencies.








--------------------------------------------------------------------------------

ARTICLE X DEFAULTS

Section 10.1

Event of Default.




(a)

Each of the following events shall constitute  an event of default hereunder (an
"Event of Default"):




(i)

if (A) any monthly installment of principal and/or interest due under the Note,
any amount required to be deposited into the Reserve Funds or the payment due on
the Maturity Date is not paid when due or (B) any other portion of the Debt is
not paid when due and such non-payment referred to under this clause (B)
continues for five (5) days following written notice to Borrower that the same
is due and payable;




(ii)

if any of the Taxes or Other Charges are not paid when due;




(iii)

if the Policies are not kept in full force and effect;




(iv)

if Borrower breaches or permits or suffers a breach of Sections 4.2.1 or 4.2.2
hereof, or Article 6 of the Security Instrument;




(v)

if any representation or warranty made by Borrower herein or in any other Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished  to  Lender  shall have  been false
or misleading in any material respect as of the date the representation or
warranty was made and such representation or warranty is not fully corrected, as
determined by Lender, within ten (10) days of the written notice thereof from
Lender to Borrower;




(vi)

if Borrower, any SPC Party, Sponsor or Guarantor shall make an assignment for
the benefit of creditors;




(vii)

if a receiver, liquidator or trustee shall be appointed for Borrower, any SPC
Party, Sponsor or Guarantor or if Borrower, any SPC Party Sponsor or Guarantor
shall be adjudicated a bankrupt or insolvent, or if  any petition for
bankruptcy, reorganization or  arrangement pursuant to federal bankruptcy law,
or any similar federal or state law, shall be filed by or against, consented to,
or acquiesced in by, Borrower, any SPC Party, Sponsor or Guarantor, or if any
proceeding for the dissolution or liquidation of Borrower, any SPC Party,
Sponsor or Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was  involuntary and not
consented to by Borrower, any SPC Party, Sponsor or Guarantor, upon the same not
being discharged, stayed or dismissed within sixty (60) days;




(viii)

if the Property becomes subject to any mechanic's, materialman's  or  other
 Lien  other  than  a  Lien  for  local  real  estate taxes  and

(i)





--------------------------------------------------------------------------------

assessments not then due and payable and the Lien shall remain undischarged  of
record (by payment, bonding or otherwise) for a period of thirty (30) days;




(ix)

if Borrower attempts to assign its rights under this Agreement or any of the
other Loan Documents or any interest herein or therein in contravention of the
Loan Documents;




(x)

if any of the assumptions contained in any non-consolidation opinion delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect;




(xi)

(A) if Borrower violates or does not comply with any of the provisions of
Section 4.1.6 hereof and such violation or non-compliance continues for a period
of ten (10) days after written notice thereof from Lender to Borrower; provided,
however, Borrower shall not be entitled to notice or an opportunity to cure any
material misrepresentation in any document, statement or certificate required
 to be provided  by  Borrower  to Lender under  Section 4.1.6 hereof,  or

(B) Borrower or any SPC Party breaches any representation, warranty or covenant
contained in Section 3.1.24 hereof;




(xii)

if Borrower, Guarantor, or Sponsor fails to comply with the covenants as to the
Patriot Act, OFAC, and Embargoed Persons as set forth in Section 4.1.1;




(xiii)

if Borrower breaches any of the negative covenants contained in Sections 4.2.11
or 4.2.12;




(xiv)

if Guarantor breaches in any material respect any covenant, warranty or
representation contained in the Guaranty and such breach  is  not cured, as
determined by Lender, within ten (10) days after written notice thereof from
Lender to Borrower;




(xv)

if (A) Borrower shall fail (beyond any applicable notice or grace period) to pay
any rent, additional rent or other charges payable under any Material Agreement
as and when payable thereunder,  (B) Borrower  defaults under any Material
Agreements beyond the expiration of applicable notice and grace periods, if any,
thereunder, (C) any of the Material Agreements are amended, supplemented,
replaced, restated or  otherwise  modified  without Lender's prior written
consent (if such consent is otherwise required in the Loan Agreement) or if
Borrower consents to a transfer of any party's interest thereunder without
Lender's prior written consent (if such consent is otherwise required in the
Loan Agreement), or (D) any Material Agreement and/or the estate created
thereunder is canceled, rejected, terminated, surrendered or expires pursuant to
its terms, unless in such case Borrower enters into a replacement thereof in
accordance with the applicable terms and provisions hereof or Lender determines,
in its sole discretion, that such Material Agreement and or estate created
thereunder is no longer needed or beneficial to the operation of the Property;
or

(i)







--------------------------------------------------------------------------------

(xvi)

if Borrower fails to comply with the covenants regarding the Petroleum Club
Settlement Agreement and the Petroleum Club HVAC Work as set forth in Section
4.1.20 hereof;




(xvii)

if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in Subsections (i) to
(xvi) above, or there shall be a default under any of the other terms, covenants
or conditions not specified in Subsections (i) to (xvi) above under any of the
other Loan Documents, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non monetary Default is susceptible of cure but
cannot reasonably be cured within such 30 day period and provided further that
Borrower shall have commenced to cure such Default within such 30 day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30 day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days.




(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi) or (vii) above with respect to the Borrower and/or SPC
Party only) and at any time thereafter Lender may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in and to the Property, including, without limitation, declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vi) or (vii)
above with respect to the Borrower and/or SPC Party only, the Debt and all other
obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.




Section 10.2

Remedies.




(a)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently,  singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its sole





--------------------------------------------------------------------------------

discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights  and remedies of Lender permitted  by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender is not subject to any "one action" or "election of
remedies" law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.




(b)

Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
 Borrower  defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Security Instrument to recover so much of
the principal balance  of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.




(c)

Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the "Severed Loan  Documents") in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights  and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender's intent to exercise its rights under such
power. Except as may be required in connection with  a  Securitization  pursuant
 to Section 9.1 hereof, (i) Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents, and (ii) the Severed Loan Documents shall
not contain any representations, warranties  or covenants not contained in the
Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

(b)








--------------------------------------------------------------------------------

(d)

Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.




Section 10.3 Right to Cure Defaults. Lender may, but without any obligation to
do so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder or being deemed to have cured any Event of Default
hereunder, make, do or perform any obligation of Borrower hereunder in such
manner and to such extent as Lender may deem necessary. Lender is authorized to
enter upon the Property for such purposes, or appear in, defend, or bring any
action or proceeding to protect its interest in the Property for such purposes,
and the cost and expense thereof (including reasonable attorneys' fees to the
extent permitted by law), with interest as provided in this Section 10.3, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses  incurred by Lender in remedying such Event
 of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred into the date of payment to
Lender. All such costs and expenses incurred  by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens,  claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.




Section 10.4 Remedies  Cumulative.  The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender's rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender's sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.




ARTICLE XI MISCELLANEOUS

Section 11.1    Successors  and Assigns.   All covenants, promises and
agreements in this

Agreement, by or on behalf of Borrower,  shall inure to the benefit of the legal
representatives, successors and assigns of Lender.




Section 11.2 Lender's Discretion. Whenever pursuant to this  Agreement  Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements   or  terms   are  satisfactory
  or  not   satisfactory   shall  (except  as  is  otherwise





--------------------------------------------------------------------------------

specifically herein provided) be in the sole discretion of Lender and shall be
final and conclusive. Prior to a Securitization, whenever pursuant to this
Agreement the Rating Agencies are given any right to approve or disapprove, or
any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender's determination of
Rating Agency criteria, shall be substituted therefor.




Section 11.3

Governing Law.




(A)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSIDP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE  OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND
SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL
BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH
SECTIONS 9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK)
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE  AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE

(A)







--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION S-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW  EXCEPT  AS SPECIFICALLY  SET FORTH ABOVE.




(B)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT  OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER'S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES  ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER  HEREBY
 IRREVOCABLY  SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION
OR PROCEEDING.   BORROWER DOES HEREBY DESIGNATE AND APPOINT:




Corporation Service Company 1180 Avenue of the Americas Suite 210

New York, New York 10036




AS ITS AUTHORIZED AGENT TO ACCEPT  AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
 EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
 DESIGNATED  AS THE    PERSON    AND    ADDRESS    FOR    SERVICE    OF
  PROCESS),    AND

(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.




Section  11.4    Modification,     Waiver     in    Writing.       No
   modification,    amendment, extension, discharge, termination or waiver of
any provision of this Agreement or of any other Loan Document, nor consent to
 any departure by Borrower  therefrom,  shall in  any event be effective unless
the same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein,  no notice to, or




--------------------------------------------------------------------------------

demand on Borrower, shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.




Section 11.5    Delay  Not  a  Waiver.   Neither  any failure nor  any delay  on
the part  of Lender in insisting upon strict performance  of any term,
 condition, covenant  or agreement,  or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, shall  operate  as  or
constitute  a waiver  thereof,  nor  shall  a single or partial  exercise
thereof preclude any other future exercise, or the exercise of any other right,
power, remedy or privilege. In particular, and  not by  way  of limitation,  by
 accepting  payment  after  the due date of any amount payable under this
Agreement or any other Loan Document, Lender shall not be deemed to have waived
any right either to require prompt payment when due of all  other amounts due
under this Agreement or the other Loan Documents, or to declare a default  for
failure to effect prompt payment of any such other amount. Lender shall have the
right to waive or reduce any time  periods  that  Lender  is  entitled  to
 under  the  Loan  Documents  in  its  sole  and  absolute discretion.




Section 11.6 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a "Notice") required, permitted, or
desired to be given hereunder shall be in writing sent by telefax (with answer
back acknowledged) or by registered or certified mail, postage prepaid, return
receipt requested, or delivered by hand or reputable overnight courier addressed
to the party to be so notified at its address hereinafter set forth, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Section 11.6. Any Notice shall be deemed to have been
received: (a) three (3) days after the date such Notice is mailed, (b) on the
date of sending by telefax if sent during business hours on a Business Day
(otherwise on the next Business Day), (c) on the date of delivery by hand if
delivered  during business hours on a Business Day (otherwise  on the next
Business Day), and

(d)

on the next Business Day if sent by an overnight commercial courier, in each
case addressed to the parties as follows:




Ifto Lender:
















with a copy to:



















Ifto Borrower:

Morgan Stanley Mortgage Capital Holdings LLC 1585 Broadway

New York, New York   10036 Attention:  Stephen Holmes Facsimile No.:
 212.507.4148




Winstead PC

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas  75270-2199 Attention:  Christopher T. Nixon Facsimile No.:
 214.745.5390




BRI 1841 Energy Plaza, LLC 1140 E. Hallandale Beach Blvd. Hallandale Beach,
Florida  33009 Attention:  Ariel Bentata Facsimile No.:  965.454.4749







--------------------------------------------------------------------------------

with a copy to:

Baker & Hostetler LLP

1000 Louisiana, Suite 2000

Houston, Texas  77002

Attention:  Michael J. Pappert, Esq. Facsimile No.:   713.751.1717




Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 11.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender




Section 11.7   Trial   by   Jury.    BORROWER  AND  LENDER  EACH   HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE  OF RIGHT BY  JURY,  AND
 WAIVES  ANY  RIGHT  TO  TRIAL  BY  JURY  FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR  HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
 CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION   THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN  KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE  AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE  ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF TIDS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF TIDS WAIVER.




Section 11.8   Headings.  The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.




Section 11.9  Severability.   Wherever possible,  each provision  of this
Agreement  shall be interpreted in such manner as to  be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid undyr applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.




Section 11.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
 or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment  or proceeds  received,  the  obligations  hereunder
 or part thereof  intended  to  be





--------------------------------------------------------------------------------

satisfied  shall be revived and continue in full force and effect, as if such
payment  or proceeds had not been received by Lender.




Section 11.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.




Section 11.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages, and Borrower's sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably  shall be determined
by an action seeking declaratory judgment.




Section 11.13  Expenses;     General     Indemnity;     Mortgage     Tax
    Indemnity;     ERISA Indemnity.




(a)

Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon receipt
of notice from Lender, for all reasonable costs and expenses (including
reasonable  attorneys'  fees  and  disbursements)  incurred  by  Lender  in
 connection  with

(i) the ongoing performance of and compliance with agreements and covenants of
any Borrower Party contained in this Agreement and the other Loan Documents
including, without limitation, confirming compliance with environmental and
 insurance requirements; (ii) Lender's ongoing performance of and compliance
with all agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters requested by
Borrower; (iv) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender  all required
legal opinions, and other similar expenses incurred, in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents;

(v) enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation or
otherwise, in each case against, under or affecting  Borrower, this Agreement,
the other  Loan  Documents, the Property, or any other security given for the
Loan; and (vi) enforcing any obligations of or collecting any payments due from
the Borrower Parties under this  Agreement,  the other Loan Documents or with
respect to the Property or in connection with any "special servicing" of the
Loan or restructuring of the credit arrangements  provided under this Agreement
in the nature of a "work out" or of any insolvency or bankruptcy proceedings








--------------------------------------------------------------------------------

(including, without limitation, loan servicing or special servicing fees, loan
advances, and "work-out" and/or liquidation fees); provided, however, that
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Lender.




(b)

Borrower shall indemnify, defend and hold harmless  Lender and its officers,
directors, agents, employees (and the successors and assigns of the foregoing)
(the "Lender Indemnitees") from and against any and all Losses (including,
without limitation, the reasonable fees and disbursements of counsel for the
Lender Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Lender
Indemnitees shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against the Lender Indemnitees in any manner relating
to or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the "Indemnified Liabilities"); provided, however, that Borrower
shall not have any obligation to the Lender Indemnitees hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of the Lender Indemnitees. To the extent that the
undertaking to indemnify,  defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Lender Indemnitees.




(c)

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Lender Indemnitee from and against any and all
Losses imposed upon or incurred by or asserted against any Lender Indemnitee and
directly or indirectly arising out of or in any way relating to (i) any tax on
the making and/or recording of the Security Instrument, the Note or any of the
other Loan Documents, or (ii) any transfer tax incurred by any Lender Indemnitee
in connection with the exercise of remedies hereunder, under the Security
Instrument or under  any other Loan Documents.




(d)

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Lender Indemnitees from and against any and all
Losses (including, without limitation, reasonable attorneys' fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender's sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Sections 3.1.8 and/or 4.2.11 of this
Agreement.




(e)

Simultaneously herewith, Borrower and Guarantor have executed and delivered the
Environmental Indemnity to Lender, which Environmental Indemnity is not secured
by the Security Instrument.

(a)





--------------------------------------------------------------------------------

Section 11.14 Schedules Incorporated. The Schedules  annexed  hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.




Section 11.15 Offsets, Counterclaims and Defenses. Any assignee of Lender's
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.




Section 11.16 No Joint Venture or Partnership; No Third Party Beneficiaries.




(a)

Borrower and Lender intend that the relationships  created hereunder and under
the other Loan Documents  be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.




(b)

This Agreement and the other Loan Documents are solely for the benefit of Lender
and nothing contained in this Agreement or the other Loan Documents shall be
deemed to confer upon anyone other than Lender any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender's sole discretion, Lender deems it advisable or desirable
to do so.




Section 11.17 Publicitv. All news releases, publicity  or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, Morgan Stanley Mortgage Capital Holdings LLC, or any of
their Affiliates shall be subject to the prior approval of Lender.




Section 11.18  Waiver  of Marshalling  of Assets.   To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower's members or
partners and others with interests in Borrower, and  of the Property, and shall
not assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption,  the  administration
 of  estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or








--------------------------------------------------------------------------------

different resort for collection or of the right of Lender to the payment of the
Debt out of the net proceeds of the Property in preference to every other
claimant whatsoever.




Section 11.19  Waiver  of  Offsets/Defenses/Counterclaims.    Borrower  hereby
 waives  the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought  against  it by  Lender  or
its agents  or otherwise to  offset  any obligations  to  make  the payments
 required  by  the  Loan  Documents.    No  failure  by  Lender  to  perform any
of its obligations hereunder shall be a valid defense to, or result in any
offset  against, any payments which Borrower is obligated to make under any of
the Loan Documents.




Section 11.20 Conflict; Construction of Documents; Reliance. In the event of
 any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges  that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations  or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership  by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender's exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.




Section 11.21  Brokers  and  Financial  Advisors.   Borrower  hereby represents
that it has dealt with  no  financial  advisors,  brokers,  underwriters,
 placement  agents,  agents  or  finders in connection with the transactions
contemplated by this Agreement other than  HOLLIDAY FENOGLIO FOWLER, L.P.
("Broker"). Borrower  shall indemnify,  defend and  hold Lender Indemnitees
harmless from and against any and all claims, liabilities, costs and expenses of
any kind  (including  Lender  Indemnitee's  attorneys'  fees  and  expenses)  in
any  way relating to or arising from a claim by any Person that such Person
acted on behalf of Borrower or Lender in connection with the transactions
contemplated herein. The provisions of this Section 11.21 shall survive the
expiration and termination ofthis Agreement and the payment of the Debt.




Section 11.22 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment or
any deficiency judgment or other judgment establishing personal liability shall
be sought against Borrower or any principal, director, officer, employee,
beneficiary, shareholder, partner, member, trustee, agent, or affiliate of
Borrower (but specifically excluding Guarantor) or any legal representatives,
successors or assigns of any of the foregoing (collectively, the "Exculpated
Parties"), except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable





--------------------------------------------------------------------------------

Lender to enforce and realize upon its interest under the Note, this Agreement,
the Security Instrument and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower's interest in the Property, in the Rents and in any other
collateral given to Lender, and  Lender, by accepting the Note, this Agreement,
the Security Instrument and the other Loan Documents, shall not sue for, seek or
demand any deficiency judgment against Borrower or any of the Exculpated
Parties, in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instrument  or the other
Loan Documents.    The provisions  of this  Section shall not, however,

(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (c) affect the validity or enforceability of any
indemnity, guaranty, or similar instrument made in connection with the Loan or
any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
the assignment of leases and rents contained in the Security Instrument; (f)
impair the right of Lender to enforce the provisions   of   the   Environmental
  Indemnity   or   of   Section 4.1.6(h)   of   this   Agreement;

(g)

constitute a prohibition against Lender to seek a deficiency judgment against
 Borrower in order to fully realize on any security given by Borrower in
connection with the Loan or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against such security;
or (h) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to  the extent of any
Losses incurred by Lender (including attorneys' fees and costs reasonably
incurred) arising out of or in connection with any of the following:




(i)

fraud or intentional misrepresentation by Borrower, any of the Exculpated
Parties or Borrower Party in connection with the Loan;




(ii)

the gross negligence or willful misconduct of  Borrower, any of the Exculpated
Parties or any Borrower Party in connection with the Loan;




(iii)

the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity (subject to any notice and cure period
expressly set forth therein) or in any other Loan Document (subject to  any
notice and cure period expressly set forth therein) concerning environmental
laws, hazardous  substances and asbestos and any indemnification of Lender with
respect thereto in any such document;




(iv)

waste to the Property caused by intentional acts or intentional omissions of
Borrower, any Exculpated Party, or any Borrower Party, or the removal or
disposal of any portion of the Property after an Event of Default unless
immediately replaced with property of the same utility and of the same or
greater value, as determined by Lender;




(v)

the misapplication, misappropriation or conversion by Borrower,  any  of  the
 Exculpated  Parties  or  any  Borrower  Parties  of  (A) any

(i)







--------------------------------------------------------------------------------

insurance proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, or (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected in
advance;




(vi)

any Personal Property (as defined in the  Security Instrument) taken from the
Property by or on behalf of Borrower, any of the Exculpated Parties or any
Borrower Parties, and not replaced with Personal Property of the same utility
and of the same of greater value;




(vii)

any act of arson of the Property by Borrower, any of the Exculpated Parties, or
any Borrower Parties;




(viii)

any fees or commissions paid by Borrower or on behalf of Borrower after the
occurrence of an Event of Default to any Exculpated Party or any Borrower Party
in violation of the terms of the Note, this  Agreement, the Security Instrument
or the other Loan Documents;




(ix)

failure to pay Taxes, charges for labor or materials, or other charges that can
create Liens on any portion of the Property and/or the failure to pay Insurance
Premiums in accordance with the terms hereof provided that Lender permits cash
flow from the Property to be applied for such purpose and/or unless such amounts
were paid to reserves in accordance with the terms of this Loan Agreement;




(x)

any security deposits, advance deposits or  any  other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;




(xi)

any failure by Borrower to permit on-site inspections of the Property as
required by this Agreement and/or the other Loan Documents;




(xii)

any failure of Borrower to appoint a new property manager upon the request of
Lender as required by the terms of this Agreement and/or the other Loan
Documents;




(xiii)

Borrower's breach of, or failure to comply with, the representations, warranties
and covenants contained in Sections 4.1.5 and/or 4.1.9(c) of this Agreement;




(xiv)

Borrower's  indemnification  of  Lender  set  forth  m Sections 9.2, 11.13(c),
and @ hereof;

(i)

(xv)

any litigation or other legal proceeding related to the Debt filed by Borrower,
any Borrower Party or any Exculpated Party that delays, opposes, impedes,
obstructs, hinders, enjoins or otherwise interferes with or frustrates the
efforts of Lender to exercise any rights and remedies available to Lender as
provided herein and in the other Loan Documents




(xvi)

the seizure or forfeiture of the Property, or any portion thereof, or Borrower's
interest therein, resulting from criminal wrongdoing by Borrower, any of the
Exculpated Parties, or any Borrower Parties;




(xvii)

Borrower's failure to make the Condemnation Payment, if required, pursuant to
Section 5 .3.1 hereof;




(xviii)

Borrower's failure to provide financial information  to Lender as required by
this Agreement;




(xix)

Borrower's failure to comply with any of the provisions of

(g) through (x) of Section 3.1.24 hereof; and/or




(xx)

The failure of the applicable governmental authority to confirm the adequacy of
repairs made at the Property to address certain violations noted in the Fire
Sprinkler Inspection Report dated October 14, 2010, and the Elevator Equipment
Inspection Report for Energy Plaza II  dated  January  27, 2011.




Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) Borrower fails to comply with
the provisions of Section 4.2.1 hereof or Article VIII hereof; (ii) Borrower
fails to comply with any of the provisions of (a), (b), (c), (d), (e) or (f) of
Section 3.1.24 hereof; (iii) intentionally omitted;



(iv)

Borrower or any SPC Party files a voluntary petition under the Bankruptcy code
or any other Federal or state bankruptcy or insolvency law; (v) an Affiliate,
officer, director, or representative which Controls, directly or indirectly,
Borrower or any SPC Party, files, or joins in the filing of, an involuntary
petition against Borrower or any  SPC Party under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary  petition against Borrower
or any SPC Party from any Person; (vi) Borrower or any SPC Party files an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition from any Person;
(vii) any Affiliate, officer, director, or representative which Controls
Borrower or any SPC Party consents to or acquiesces in or joins in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or any SPC Party or any portion of the Property; (viii) Borrower or
any SPC Party makes an assignment for the benefit of creditors, or admits, in
writing or in any

(iv)





--------------------------------------------------------------------------------

legal proceeding, its insolvency or inability to pay its debts as they become
due; (ix) there is substantive consolidation of Borrower (or any Restricted
Party) with any other Person in connection with any federal or state bankruptcy
proceeding involving the Guarantor or any of its Affiliates, (x) Borrower (or
any Restricted Party) contests or opposes any  motion  made  by Lender to obtain
relief  from the automatic stay or seeks to reinstate the automatic stay in the
event of any federal or state bankruptcy or insolvency proceeding involving the
Guarantor or its Affiliates; or (xi) Borrower (or any Restricted Party) accepts
from any Guarantor or Guarantor solicits or provides any debtor-in-possession
financing to Borrower in the event Borrower  (or any Restricted Party) is the
subject of a bankruptcy or insolvency proceeding.




The obligations and liabilities of Borrower under this Section 11.22 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Security Instrument.




Section 11.23 Prior Agreements. This Agreement and the other  Loan  Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all  prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Term Sheet, are superseded by the terms of this Agreement and the other Loan
Documents.




Section 11.24  Servicer.




(a)

At the option of Lender, the Loan may be serviced by a servicer (the "Servicer")
 selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the "Servicing Agreement") between
Lender and Servicer. Borrower shall be responsible for any reasonable set-up
fees or any other initial costs relating to or arising under the Servicing
Agreement; provided, however, that Borrower shall not be responsible for payment
of the monthly servicing fee due to the Servicer under the Servicing Agreement
other than any amounts which amount to a loss to the return which would
otherwise be realized by Lender (e.g., special servicing fee, modification fee,
workout fee, etc.). Servicer shall, however, be  entitled  to reimbursement of
costs and expenses as and to the same extent (but without duplication) as Lender
is entitled thereto under the applicable provisions of this Agreement and the
other Loan Documents.




(b)

Upon notice thereof from Lender, Servicer shall have the right to exercise all
rights of Lender and enforce all obligations of Borrower pursuant to the
provisions of this Agreement, the Note and the other Loan Documents.




(c)

Provided Borrower shall have been given notice of Servicer's address by Lender,
Borrower shall deliver to Servicer duplicate originals of all notices and other
instruments which Borrower may or shall be required to deliver to Lender
pursuant to this Agreement, the Note and the other Loan Documents (and no
deliver of such notices or other instruments by  Borrower shall be of any force
or effect unless delivered to Lender and Servicer as provided above).

(a)








--------------------------------------------------------------------------------

Section 11.25  Joint  and  Several  Liability.    If more  than  one Person  has
 executed  this Agreement as "Borrower," the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.




Section 11.26  Creation   of   Security   Interest.    Notwithstanding  any
 other  provision  set forth in this Agreement, the Note, the Security
Instrument or any of the other Loan Documents, Lender  may  at any time  create
a security interest  in all or any portion of its rights under this Agreement,
the Note, the Security Instrument and any other Loan Document  (including,
without limitation, the advances owing to it) in favor of any Federal Reserve
Bank  in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.




Section 11.27  Assignments and Participations.




(a)

The Lender may assign to one or more Persons all or a portion of its rights and
obligations under this Loan Agreement.




(b)

Lender may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Loan Agreement; provided, however, that
  (i) Lender's   obligations   under   this  Loan  Agreement   shall  remain
  unchanged,

(ii) Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) Lender shall remain the holder of any
Note for all purposes of this Loan Agreement and (iv) Borrower shall continue to
deal solely and directly with Lender in connection with Lender's rights and
obligations under and in respect of this Loan Agreement and the other Loan
Documents.




(c)

Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 11.27, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Borrower or any of its Affiliates or to any aspect
of the Loan that has been furnished to the Lender by or on behalf of the
Borrower or any of its Affiliates.




(d)

Upon such assignment the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such assignment, have the rights and
obligations of Lender under this Agreement. Any assignment or transfer by Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.27 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (b) ofthis Section  11.27.




(e)

In connection with any Secondary Market Transaction, including, without
limitation, any assignment or participation pursuant to this Section 11.27, at
the request of Lender, Borrower shall (i) appoint, as its agent, a registrar and
transfer agent (the "Register") reasonably acceptable to Lender which shall
maintain, subject to such reasonable regulations as it shall provide, such books
and records as are necessary for the registration and transfer of the Note in a
manner that shall cause the Note to be considered to be in registered form for
purposes of Section 163(£) of the IRS Code, and

(ii) otherwise cooperate with Lender in order to cause the Note to be in
registered form pursuant  to  Section 163(f)  of  the  IRS  Code.    The  option
 to  convert  the  Note  into







--------------------------------------------------------------------------------

registered form once exercised may not be revoked. Any agreement setting out the
rights and obligation of the Register shall be subject to the reasonable
approval of Lender. Borrower may revoke the appointment of any particular person
as Register, effective upon the effectiveness of the appointment of a
replacement Register, reasonably acceptable to Lender. The Register shall not be
entitled to any fee from Borrower or Lender or any other lender in respect of
transfers of the Note and other Loan Documents.




Section 11.28 Set-Off. In addition to any rights and remedies of Lender provided
by this Loan Agreement and by law, the Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Lender or any Affiliate thereof to or
for the credit or the account of Borrower. Lender agrees promptly to notify
Borrower after any such set-off and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.




[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGES TO FOLLOW.]

IN  WITNESS  WHEREOF,  the parties  hereto  have  caused this Agreement  to be
 duly executed by their duly authorized representatives, all as of the day and
year first above written.




LENDER:




MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,










a New York limited liabili y company

[exhibit103energyplazaiiil012.gif] [exhibit103energyplazaiiil012.gif]










--------------------------------------------------------------------------------

BORROWER:




BRI 1841 ENERGY PLAZA, LLC,

a Delaware limited liability company









BY:

SOLE MEMBER BRI 1841 ENERGY PLAZA, LLC,

a Delaware limited liability company its sole member







--------------------------------------------------------------------------------


























